 

Exhibit 10.14

 



LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

OAK CREST VILLAS JV, LLC

 

A DELAWARE LIMITED LIABILITY COMPANY

 

 

 

 

LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

OAK CREST VILLAS JV, LLC

 

A DELAWARE LIMITED LIABILITY
COMPANY

 

THE UNITS HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "FEDERAL ACT") OR UNDER THE SECURITIES LAWS OF ANY STATE AND ARE BEING
OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF
THE FEDERAL ACT AND SUCH LAWS. THE UNITS HAVE NOT BEEN APPROVED OR DISAPPROVED
BY THE SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION, OR
ANY OTHER REGULATORY AUTHORITY. ACCORDINGLY, THESE SECURITIES MAY NOT BE RESOLD
OR OTHERWISE TRANSFERRED OR CONVEYED IN THE ABSENCE OF REGISTRATION OF THE SAME
PURSUANT TO THE APPLICABLE SECURITIES LAWS UNLESS AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY IS FIRST OBTAINED THAT SUCH REGISTRATION IS NOT THEN
NECESSARY. ANY TRANSFER CONTRARY HERETO SHALL BE VOID.

 

THIS LIMITED LIABILITY COMPANY AGREEMENT OF OAK CREST VILLAS JV, LLC (herein
referred to as the "Agreement"), is made and entered into as of the Effective
Date (as hereinafter defined), by and between BR OAK CREST VILLAS, LLC, a
Delaware limited liability company, as the Class A Member ("BR"), and OAK CREST
INVESTORS, LLC, a Delaware limited liability company, as the Class B Member
("OCI") (BR and OCI, together with any additional members hereinafter admitted,
are referred to as the "Members").

 

The Company was formed as a limited liability company upon the execution and
filing of a Certificate of Formation with the Office of the Secretary of State
of Delaware and the issuance of a Certificate of Formation pursuant to and in
accordance with the Delaware Limited Liability Company Act (Delaware Acts 2003,
78th Leg., Business Organizations Code, Title 3. Limited Liability Company et
seq.), as amended from time to time (the "Act"). The Members and Madison Oak
Crest, LLC, a Delaware limited liability company ("Madison"), as the initial
Manager, hereby agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

For purposes of this Agreement, the following terms have the meanings set forth
below:

 

1.1           "Accountant" shall mean the certified public accounting firm that,
from time to time, represents the Company.

 

 

 

 

1.2           "Accrued Class A Return" means the Total Class A Return less all
distributions of Current Class A Return and Priority Class A Return.

 

1.3           "Act" has the meaning set forth in the preamble to this Agreement.

 

1.4           "Additional Capital Contributions" shall have the meaning set
forth in Section 5.3.

 

1.5           "Adjustment Period" shall mean a period of time as follows: The
first Adjustment Period shall commence on the date hereof and each succeeding
Adjustment Period shall commence on the date immediately following the last day
of the immediately preceding Adjustment Period; each Adjustment Period shall end
on the earliest to occur after the commencement of such Adjustment Period of (i)
the last day of each Fiscal Year as now exists or as may, from time to time, be
selected by the Manager, (ii) a Capital Date, (iii) the day immediately
preceding the date of the "liquidation" of a Member's Membership Interest in the
Company (within the meaning of Section l.704-l (b)(2)(ii)(g) of the Treasury
Regulations), (iv) the day immediately preceding the date of an increase in the
Membership Interest of a Member, or (v) the date on which the Company is
terminated under Article 3 or Section 12.1 of this Agreement.

 

1.6           "Affiliate" shall mean (i) any Entity more than five percent (5%)
of the issued and outstanding stock of which, or more than five percent (5%)
interest in which, is owned, directly or indirectly, by any Member or (ii) any
Entity that now or hereafter owns, directly or indirectly, more than a ten
percent (10%) interest in the Company or in any Member or (iii) any Entity who
is an agent, trustee, officer, director, employee, member or shareholder or
member of the family (or any member of the family of any agent, trustee,
officer, director, employee, partner, member or shareholder) of the Company or
of any Member or (iv) any Entity that, directly or indirectly, through one or
more intermediaries, controls, or is controlled by, or is under common control
with, the Company or any Member. The term "control" (including the terms
"controlled by" and "under common control with") means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of an Entity, whether through the ownership of voting securities, by
contract or otherwise. The term "family" shall be deemed to include spouses,
children, parents, brothers and sisters, and the spouse, children, parents,
brothers and sisters of such spouse's children, parents, brothers and sisters.

 

1.7           "Agreement" shall mean this Limited Liability Company Agreement of
Oak Crest Villas JV, LLC, as it now exists and as it may from time to time
hereafter be amended, restated or supplemented or otherwise modified from time
to time.

 

1.8           "Anniversary Date" means the date that is one year from the date
the initial Class A Capital Contributions were made and the same day of each
year thereafter.

 

1.9           “Annual Financial Statements” shall have the same meaning as set
forth in Section 13.3 hereof.

 

1.10         "Apartments" shall mean the multi-family apartment complex known as
"The Villas at Oak Crest Apartments" located at 7255 Lee Highway, Chattanooga,
Tennessee 37421.

 

 

 

 

1.11         "Approved Annual Budget" shall have the meaning set forth in
Section 13.7.

 

1.12         "Assignee of a Membership Interest" is the transferee of a
Membership Interest who has not complied with the requirements to become a
Substitute Member under Article 10, and who is therefore not a Member of the
Company.

 

1.13         "Bankruptcy" means, with respect to any Person, if such Person (i)
makes an assignment for the benefit of creditors, (ii) files a voluntary
petition in bankruptcy, (iii) is adjudged a bankrupt or insolvent, or has
entered against it an order for relief, in any bankruptcy or insolvency
proceedings, (iv) files a petition or answer seeking for itself any
reorganization, arrangement, composition, readjustment, liquidation or similar
relief under any statute, law or regulation, (v) files an answer or other
pleading admitting or failing to contest the material allegations of a petition
filed against it in any proceeding of this nature, (vi) seeks, consents to or
acquiesces in the appointment of a trustee, receiver or liquidator of the Person
or of all or any substantial part of its properties, or (vii) if one hundred
twenty (120) days after the commencement of any proceeding against the Person
seeking reorganization, arrangement, composition, readjustment, liquidation or
similar relief under any statute, law or regulation, if the proceeding has not
been dismissed, or if within ninety (90) days after the appointment without such
Person's consent or acquiescence of a trustee, receiver or liquidator of such
Person or of all or any substantial part of its properties, the appointment is
not vacated or stayed, or within ninety

(90) days after the expiration of any such stay, the appointment is not vacated.

 

1.14         "Basic Documents" means the following documents to be executed by
the Company Subsidiary owning the Apartments in favor of the Lender on or about
the Effective Date: the Multifamily Note; the Multifamily Loan and Security
Agreement, the Multifamily Deed of Trust, Assignment of Leases and Rent,
Security Agreement and Fixture Filing, Assignment of Management Agreement,
Environmental Indemnity Agreement, and all guaranties, documents and
certificates contemplated thereby or delivered in connection therewith.

 

1.15         “Benefit Plan Investor" means (i) any "employee benefit plan" as
defined by the Employee Retirement Income Security Act of 1974, as amended
("ERISA"), regardless of whether it is subject to ERISA, (ii) any plan as
defined in Section 4975 of the Code, and (iii) any entity deemed for any purpose
of ERISA or Section 4975 of the Code to hold assets of any such employee benefit
plan or plan due to investments made in such entity by such employee benefit
plans and plans.

 

1.16         "Capital Accounts" shall mean the capital accounts established by
the Company for each Member pursuant to Article 5.5 hereof. Capital Accounts
shall be determined and maintained throughout the full term of the Company for
each Member in accordance with the rules of this definition. The balance of each
Member's Capital Account, as of any particular date, shall be an amount equal to
the sum of the following:

 

(a)          The cumulative amount of cash and the value of all other property
that has been contributed to the capital of the Company by such Member as a
Capital Contribution; plus

 

 

 

 

(b)          The cumulative amount of the Company's Net Profit and Gain that has
been allocated to such Member hereunder; minus

 

(c)          The cumulative amount of the Company's Net Loss and Loss that has
been allocated to such Member hereunder; and minus

 

(d)          The cumulative amount of cash and the agreed upon value of all
other property that has been distributed by the Company to such Member (other
than in repayment of any loans).

 

A Member's Capital Account shall also be increased or decreased to reflect any
items described in Section 1.704-1(b)(2)(iv) of the Treasury Regulations that
are required to be reflected in such Member's Capital Account and that are not
otherwise taken into account in computing such Capital Account under this
definition.

 

1.17         "Capital Contributions" shall mean all amounts paid by a Member for
its Membership Interests and any Additional Capital Contributions or Class A
Priority Capital Contributions made by a Member.

 

1.18         "Capital Date" means the date on which any Gain or Loss is
recognized by the Company.

 

1.19         "Capital Transaction" shall mean any (i) sale or other disposition
of the Apartments or substantially all of the assets of the Company (including
the membership interests in Company Subsidiary) or the Company Subsidiary
outside the ordinary and customary course of business, (ii) payment, on account
of a casualty, for the Apartments or substantially all of the assets of the
Company Subsidiary to the extent such assets are not replaced or repaired, (iii)
refinancing of any indebtedness incurred by the Company or the Company
Subsidiary, including the Obligations, and (iv) similar items or transactions
relating to the Apartments or substantially all of the assets of the Company
(including the membership interests in Company Subsidiary) or the Company
Subsidiary, the proceeds of which under generally accepted accounting principles
are deemed attributable to capital.

 

1.20         "Cash Flow" shall mean, for a given period, the amount by which
Operating Revenue exceeds Operating Expenses, all determined in accordance with
cash basis accounting principles, consistently applied.

 

1.21         "Certificate of Formation" means the Certificate of Formation of
the Company filed with the Secretary of State of the State of Delaware on
December 12, 2011, as amended or amended and restated from time to time.

 

1.22         "Class A Capital Contributions" shall mean the amount of the
Capital Contribution made by a Class A Member, exclusive of any Class A Priority
Capital Contribution, as set forth on Schedule I.

 

1.23         "Class A Member" means BR and, with respect to those Units
transferred from a Class A Member, any Person who has been admitted as a
Substitute Member. An Assignee of a Membership Interest who receives Units from
a Class A Member shall not be considered a Class A Member.

 

 

 

 

1.24         "Class A Membership Interest" means with respect to any Class A
Member the membership interest allocated to such Class A Member, which
membership interest will be determined by using a fraction in which the number
of Units owned by a Class A Member is the numerator and the aggregate number of
Units that are then owned by all Class A Members is the denominator. The
foregoing determination is also referred to as "Pro Rata as to the Class A
Membership Interest".

 

1.25         "Class A Priority Capital Contribution” shall have the meaning set
forth in Section 5.3.

 

1.26         "Class B Member" means OCI and, with respect to those Units
transferred from a Class B Member, any Person who has been admitted as a
Substitute Member. An Assignee of a Membership Interest who receives Units from
a Class B Member shall not be considered a Class B Member.

 

1.27         "Class B Membership Interest" means with respect to any Class B
Member the membership interest allocated to such Class B Member, which
membership interest will be determined by using a fraction in which the number
of Units owned by a Class B Member is the numerator and the aggregate number of
Units that are then owned by all Class B Members is the denominator. The
foregoing determination is also referred to as "Pro Rata as to the Class B
Membership Interest".

 

1.28         "Company" shall refer to Oak Crest Villas JV, LLC, a Delaware
limited liability company, as it may from time to time be constituted.

 

1.29         "Company Subsidiary" shall refer to Villas Partners, LLC, a
Delaware limited liability company, as it may from time to time be constituted.

 

1.30         "Current Class A Return" means an amount equal to the product of
ten and one half percent (10.5%) per annum, determined on the basis of 365 or
366 days, as the case may be, for the actual number of days in the period for
which the Current Class A Return is being determined, times the sum of the Net
Class A Capital Contributions plus the cumulative undistributed Accrued Class A
Return during the period to which the Current Class A Return relates, commencing
on the date the Class A Capital Contribution is made.

 

1.31         "Effective Date" shall mean the date of closing on the acquisition
of the Apartments by the Company Subsidiary.

 

1.32         "Entity" shall mean any Person or other business entity, other than
an individual.

 

1.33         "Fiscal Year" shall mean the fiscal year of the Company as set
forth in Section 13.2 hereof.

 

1.34         "Freddie Mac" shall mean the Federal Home Loan Mortgage Corporation
and its affiliates.

 

 

 

 

1.35         "Gain" shall mean the gain recognized by the Company for federal
income tax purposes in any Adjustment Period by reason of a Capital Transaction.

 

1.36         "IRC" shall mean the Internal Revenue Code of 1986, Title 26 of the
United States Code, as the same may now or hereafter be amended.

 

1.37         "Lender" shall mean CBRE Capital Markets, Inc., a Texas
corporation, and its successors and/or assigns (including Freddie Mac and its
successors and assigns).

 

1.38         "Liquidating Trustee" shall have the meaning as set forth in
Section 12.4.

 

1.39         "Loan" shall refer to that certain non-recourse loan more
specifically described in the Basic Documents.

 

1.40         "Lockout Date" shall mean April 1, 2015.

 

1.41         "Loss" shall mean the loss recognized by the Company for federal
income tax purposes in any Adjustment Period by reason of a Capital Transaction.

 

1.42         "Madison" shall mean Madison Oak Crest, LLC, a Delaware limited
liability company.

 

1.43         "Majority" means a collection of Members owning, in the aggregate,
more than 50% of the Membership Interests of all Members and, in the context of
voting, means a collection of Members who approve, consent to, or vote in favor
of a matter before the Members and who own, in the aggregate, more than 50% of
the Membership Interests of all Members entitled to vote on thereon. When used
in the context of a class of Membership Interests, "Majority" shall mean a
collection of those class Members owning, in the aggregate, more than 50% of the
Membership Interests of all Members of that class, and, in the context of
voting, means a collection of class Members who approve, consent to, or vote in
favor of a matter before the class Members and who own, in the aggregate, more
than 50% of the class Membership Interests of all class Members entitled to vote
thereon.

 

1.44         "Manager" or "Managers" shall mean the Person or Persons selected
to be the manager or managers of the Company from time to time by a Majority of
the Members. The initial Manager is Madison. A Member simply by virtue of its
status as a member in the Company shall not be a Manager of the Company unless
so selected by a Majority of the Members. A Manager does not have to be a Member
of the Company.

 

1.45         "Material Action" means to file any insolvency, or reorganization
case or proceeding, to institute proceedings to have the Company be adjudicated
bankrupt or insolvent, to institute proceedings under any applicable insolvency
law, to seek any relief under any law relating to relief from debts or the
protection of debtors, or consent to the institution of bankruptcy or insolvency
proceedings against the Company or file a petition seeking, or consent to,
reorganization or relief with respect to the Company under any applicable
federal or state law relating to bankruptcy, or consent to the appointment of a
receiver, liquidator, assignee, trustee, sequestrator (or other similar
official) of the Company or a substantial part of its property, or make any
assignment for the benefit of creditors of the Company, or admit in writing the
Company's inability to pay its debts generally as they become due, or take
action in furtherance of any such action.

 

 

 

 

1.46         "Member" or "Members" shall refer to the Persons listed above as
Members and any other Persons who shall subsequently be admitted as Substitute
Members in the Company, each in its capacity as a Member of the Company,
including both Class A Members and Class B Members.

 

1.47         "Membership Interest" means with respect to any Member the
membership interest allocated to such Member, which membership interest will be
determined by using a fraction in which the number of Units owned by a Member is
the numerator and the aggregate number of Units that are then outstanding is the
denominator.

 

1.48         "Minimum Gain" shall mean, as of any particular date, an amount
determined with respect to the Company on such date in accordance with Section
1.704-1(b)(4)(ii)(c) of the Treasury Regulations interpreting the IRC.

 

1.49         "Mortgage" means any deed to secure debt, mortgage, deed of trust,
security agreement or other similar instrument at any time and from time to time
constituting a lien upon, security interest in or security title to any of the
assets of the Company Subsidiary.

 

1.50         "Mortgagee" shall mean the holder of a Mortgage.

 

1.51         "Net Cash Proceeds" shall mean the proceeds from a Capital
Transaction less (i) any amounts retained by a Mortgagee and (ii) any costs
incurred by the Company or the Company Subsidiary in connection with such
Capital Transaction not paid to an Affiliate of a Member.

 

1.52         "Net Class A Capital Contributions" means the Class A Capital
Contributions, less all distributions made to the Class A Members under Section
6.8(g).

 

1.53         "Net Class A Priority Capital Contributions" means the Class A
Priority Capital Contributions, less all distributions made to the Class A
Members under Section 6.8(c).

 

1.54         "Net Profit" or "Net Loss" shall mean, for each Adjustment Period,
the Company's taxable income or taxable loss for such Adjustment Period, as
determined under Section 703(a) of the IRC and Section 1.703-1 of the Treasury
Regulations interpreting the IRC (for this purpose, all items of income, gain,
loss or deduction are required to be stated separately pursuant to Section
703(a)(l) of the IRC and shall be included in taxable income or taxable loss),
with the following adjustments:

 

(a)          any tax-exempt income, as described in Section 705(a)(l)(B) of the
IRC, realized by the Company during such Adjustment Period shall be taken into
account in computing such Net Profit or Net Loss as if it were taxable income;

 

 

 

 

(b)          any expenditures of the Company described in Section 705(a)(2)(B)
of the IRC for such Adjustment Period, including any items treated under Section
l.704-l (b)(2)(iv)(i) of the Treasury Regulations interpreting the IRC as items
described in Section 705(a)(2)(B) of the IRC, shall be taken into account in
computing such Net Profit or Net Loss as if they were deductible items;

 

(c)          any items of income, deduction, gain or loss that are specially
allocated pursuant to Sections 6.4, 6.5, 6.6 and 6.9 shall not be taken into
account in computing Net Profit or Net Loss;

 

(d)          if the Company's taxable income or taxable loss for such Adjustment
Period, as adjusted in the manner provided above, is a positive amount, such
amount shall be the Company's Net Profit for such Adjustment Period, and if
negative, such amount shall be the Company's Net Loss for such Adjustment
Period.

 

1.55         "Obligation" shall mean the indebtedness, liabilities and
obligations of the Company or the Company Subsidiary under or in connection with
the Basic Documents or any related document in effect as of any date of
determination.

 

1.56         "Operating Expenses" shall mean, for a given period, the sum of all
expenses incurred as a result of the Company Subsidiary's operation of its
business, including, but not limited to (i) fees, expenses, repairs, insurance,
accounting expenses, legal expenses and taxes, (ii) all debt service, including
principal and interest, (iii) amounts paid into reasonable reserves established
by the Manager for working capital, capital improvements and replacements, and
any other contingencies of the Company or the Company Subsidiary, all of which
reserves shall be subject to the approval of the Class A Members, which approval
will not be unreasonably withheld, conditioned or delayed, and (iv) capital
expenditures and capital replacements unless paid by a cash withdrawal from a
reserve for working capital. Operating Expenses shall not include any expense
not involving a cash expenditure, such as depreciation and amortization. For
purposes of determining Cash Flow for distributions under Section 6.7(c),
Operating Expenses shall include management fees paid to Madison or any of its
Affiliates or to Bluerock Real Estate, L.L.C. or any of its Affiliates for the
asset management or property management of the Property.

 

1.57         "Operating Revenue" shall mean the receipts of revenues derived
from the operation of the Company Subsidiary's business, but specifically
excluding tenant security and other deposits (except to the extent forfeited)
and insurance proceeds.

 

1.58         "Person" means any individual, corporation, partnership, joint
venture, limited liability company, limited liability partnership, association,
joint stock company, trust, unincorporated organization or other organization,
whether or not a legal entity, and any governmental authority.

 

1.59         "Proposed Annual Budget" shall have the meaning set forth in
Section 13.7.

 

1.60         "Rating Agency" has the meaning assigned to that term in the Basic
Documents, or if no such defined term exists, means a nationally-recognized
rating agency that is rating or that has rated the Loan or any pool of loans of
which the Loan forms a part or any securities issued in connection with a
securitization of the Loan or such pool of loans.

 

 

 

 

1.61         "Rating Agency Condition" means with respect to any action taken at
any time after the loan evidenced and secured by the Basic Documents has been
sold or assigned to a securitization trust, that each Rating Agency shall have
notified the Company in writing that such action will not result in a reduction,
withdrawal, downgrade or qualification of the then current rating by such Rating
Agency of the Loan or any pool of loans of which the Loan forms a part, or of
any of the securities issued by such securitization trust.

 

1.62         "Real Estate Interests" shall mean an interest in and to the
Apartments together with a corresponding interest in and to all personal
property associated therewith that is from time to time acquired by the Company
Subsidiary, which interests may be undivided tenant in common interests or
otherwise.

 

1.63         "Substitute Member" shall mean a transferee of a Member's
Membership Interest who has complied with the requirements under Article 10 of
this Agreement and is a Member of the Company.

 

1.64         "Tax Rate" shall mean, for any Fiscal Year, the sum of (i) the
highest then marginal income tax rate for individual taxpayers as set forth in
the IRC and (ii) the highest then marginal income tax rate for individual
taxpayers in effect in the State of Delaware.

 

1.65         "Taxing Jurisdiction" means the federal, state, local, or foreign
government that collects tax, interest, or penalties, however designated, on any
Member's share of the income or gain attributable to the Company.

 

1.66         "Total Class A Return" means an amount equal to fifteen percent
(15.0%) per annum, determined on the basis of 365 or 366 days, as the case may
be, for the actual number of days in the period for which the Total Class A
Return is being determined, of the Net Class A Capital Contributions and Net
Class A Priority Capital Contributions during the period to which the Total
Class A Return relates, commencing on the date such Class A Capital Contribution
or Net Class A Priority Capital Contribution is made. The Total Class A Return
shall be cumulative and compounded annually on each Anniversary Date to the
extent not distributed on or before the 10th day of the calendar month following
such Anniversary Date.

 

1.67         "Treasury Regulations" shall mean the Income Tax Regulations
promulgated under the IRC, as such regulations may be amended from time to time
including corresponding provisions of succeeding regulations.

 

1.68         "Unit" means one or more of the 1,000 units, or fractional portions
thereof, representing a Member's ownership rights in the Company, classified as
Class A or Class B.

 

1.69         "Undistributed Total Class A Distributions" means the amount of
Class A Capital Contributions and the Class A Priority Capital Contributions,
plus the Total Class A Return, minus all distributions to the Class A Members.

 

 

 

 

ARTICLE 2

 

NAME, OFFICE, REGISTERED AGENT, AND

MEMBER'S NAMES AND MAILING

ADDRESSES

 

2.1           Name: The name of the limited liability company is:

 

"Oak Crest Villas JV, LLC"

 

2.2           Principal Business Office. The address of the principal business
office of the Company shall be located at 1600 Camden Road, Charlotte, North
Carolina, 28203, and shall also be at such other place or places as the Manager
may hereafter determine.

 

2.3           Registered Office. The address of the registered office of the
Company in the State of Delaware is c/o C T Corporation System, 350 North St.
Paul Street, Wilmington, Delaware 75201.

 

2.4           Registered Agent. The name and address of the registered agent of
the Company for service of process on the Company in the State of Delaware is
c/o C T Corporation System, 350 North St. Paul Street, Wilmington, Delaware
75201.

 

2.5           Members' Names and Number of Units. The names and addresses of the
Members, number of Units owned by each Member, Membership Interests, Class B
Membership Interests, and Class A Membership Interests are set forth on Schedule
I.

 

ARTICLE 3

 

DURATION

 

The term of the Company shall commence on the date of the filing of a
Certificate of Formation with the Office of the Secretary of State of the State
of Delaware, and its duration shall be perpetual. The existence of the Company
as a separate legal entity shall continue until cancellation of the Certificate
of Formation.

 

 

 

 

ARTICLE 4

 

PURPOSE

 

The sole purpose to be conducted or promoted by the Company is to engage in the
following activities through the Company Subsidiary: (i) the acquisition,
ownership, management and operation of the Apartments and the Real Estate
Interests (all of which shall be referred to hereinafter collectively as the
"Property"); (ii) to enter into and perform its obligations under the Basic
Documents; (iii) to sell transfer, service, convey, dispose of, pledge, assign,
borrower money against, finance, refinance and otherwise deal with the Property
to the extent permitted under the Basic Documents; and, (iv) to engage in any
lawful act or activity and to exercise any powers permitted to limited liability
companies organized under the laws of the State of Delaware that are related to
and necessary, convenient or advisable for the accomplishment of the
aforementioned purposes.

 

The Company is hereby authorized to cause the Company Subsidiary to execute,
deliver and perform, and the Manager on behalf of the Company is hereby
authorized to cause the Company Subsidiary to execute and deliver, the Basic
Documents and all documents, agreements, certificates, or financing statements
contemplated thereby or related thereto, all without any further act, vote or
approval of any other Person notwithstanding any other provision of this
Agreement. The foregoing authorization shall not be deemed a restriction on the
powers of the Manager to enter into other agreements on behalf of the Company or
the Company Subsidiary.

 

ARTICLE 5

 

CAPITAL CONTRIBUTIONS, MEMBERSHIP INTERESTS, ETC.

 

5.1           Admission of Member. The Members are admitted to the Company as
the sole equity members of the Company upon their respective execution and
delivery of a counterpart signature page to this Agreement.

 

5.2           Capital Contribution of the Members; Payment. The Members have
made their initial Capital Contributions to the Company as set forth on Schedule
I and shall contribute such additional amounts as provided in this Agreement.
The Members agree that an amount equal to $200,000.00 shall be segregated by the
Company from the Capital Contributions made by the Class B Members and used to
establish a specific reserve (the "Property Enhancement Reserve"). The funds on
deposit in the Property Enhancement Reserve shall be earmarked specifically for
use in connection with enhancements to the Apartments approved by the Majority
of the Membership Interests and the Class A Membership Interest and the Manager
shall not have the authority to use the funds in the Property Enhancement
Reserve for any other purpose without the approval of a Majority of the
Membership Interests and the Class A Membership Interest. In addition, the
Members agree that an amount equal to $195,000.00 shall be segregated from the
initial Capital Contributions made by the Class A Member and used to pay an
acquisition fee to Bluerock Real Estate, L.L.C. at the Closing of the
acquisition of the Property.

 

 

 

 

5.3           Additional Contributions.

 

(a)          Subject to the provisions and limitations of this Article 5, (i) if
the Manager determines that additional funds are needed in order to meet the
financial needs of the Company, or (ii) additional funds are needed to pay
Operating Expenses or to pay or fund expenses required by the Lender to be paid
or funded, or (iii) additional funds are needed to pay for repairs to the
Property that are deemed necessary by the Class A Member in the exercise of its
reasonable business judgment (all such additional funds are referred to as
"Additional Capital Contribution(s)"), then such additional funds shall be
contributed as additional capital to the Company by the Class B Members Pro Rata
as to the Class B Membership Interest (or in any such other percentages as they
shall agree) within ten (10) days of written notification of the need therefore
by the Class A Member to the Members; provided, that no Additional Capital
Contributions funded shall be distributed to the Members without the prior
written consent of the Class A Members. Any Additional Capital Contributions
made by the Class B Members will be treated on the same basis and parity as the
initial Capital Contributions of the Class B Members made in accordance with
Section 5.2 above.

 

(b)          If the Class B Members fail to make all of an Additional Capital
Contribution, the Class A Members may, but shall not be obligated to, contribute
as additional capital to the Company Pro Rata as to the Class A Membership
Interest (or in any such other percentages as they shall agree) all or a portion
of the amount of any Additional Capital Contribution that the Class B Members
fail to make. Any such Additional Capital Contributions made by the Class A
Members are referred to as the "Class A Priority Capital Contributions". Any
Class A Priority Capital Contributions made by the Class A Members will be
treated on the same basis as the initial Capital Contributions of the Class A
Members made in accordance with Section 5.2 above, except that the Current Class
A Return shall be 15.0% per annum for such Class A Priority Capital
Contributions (the "Priority Class A Return") and the Class A Members shall have
a priority return of the Class A Priority Capital Contributions in Distributions
from Capital Transactions and Liquidations as set forth in Section 6.8(c).

 

(c)          Additional Capital Contributions shall be made in cash unless the
Manager and Class A Members agree otherwise.

 

(d)          Except as provided in Sections 5.2, 5.3(a) and 5.3(b), no Capital
Contributions may be made to the Company without the prior written consent of
the Class A Members.

 

5.4           Return of Capital Contributions; Interest on Capital
Contributions.

 

(a)          No Member shall have the right to withdraw his Capital
Contributions or demand or receive the return of his Capital Contributions or
any part thereof, except as otherwise provided in this Agreement.

 

(b)          The Manager shall not be liable for the return of the Capital
Contributions of the Members. If and to the extent that any such return is
required, such return shall be made solely from the assets of the Company.

 

 

 

 

(c)          The Company shall not pay interest on the Capital Contributions of
any Member, except as otherwise provided in this Agreement.

 

5.5           Capital Accounts. The Capital Accounts of the Company shall be
established and maintained for each Member hereunder in accordance with the
federal income tax accounting practices and rules established under Section
704(b) of the IRC and the Treasury Regulations thereunder.

 

5.6           Membership Interests. The Class A Membership Interests and Class B
Membership Interests in the Company are set forth on Schedule I.

 

5.7           Admission of Additional Members. The Company shall not be
permitted to admit additional Members hereunder without consent of the Manager
and the Members owning a Majority of the Membership Interests and the Class A
Membership Interest. Except as expressly permitted in this Agreement, no other
Person shall be admitted as a Member of the Company, and no additional interest
in the Company shall be issued, without such approval of a Majority of the
Membership Interests and the Class A Membership Interest.

 

ARTICLE 6

 

ALLOCATION AND DISTRIBUTION OF CERTAIN ITEMS

 

6.1           Net Profit. After giving effect to the special allocations set
forth in Sections 6.4, 6.5, 6.6 and 6.9, all Net Profit shall be allocated to
the Members' Capital Accounts in the following manner and order of priorities:

 

(a)          After giving effect to the allocations contained in Section 6. l
(b), the Company's Net Profit shall be allocated one hundred percent to the
Class B Members' Capital Accounts.

 

(b)          To the extent Net Loss was allocated to the Members' Capital
Accounts pursuant to Section 6.2(a), then prior to making the allocations under
Section 6.l (a), Net Profit shall be allocated to the Members' Capital Accounts
in an amount equal to and in the reverse order that such Net Loss was allocated.

 

6.2           Net Loss. After giving effect to the special allocations set forth
in Sections 6.4, 6.5, 6.6 and 6.9, all Net Loss shall be allocated to the
Members' Capital Accounts in the following manner and order of priorities:

 

(a)          After giving effect to the allocations contained in Section 6.2(b),
the Company's Net Loss shall be allocated in the following manner and order of
priorities:

 

(i)          First, one hundred percent (100%) to the Class B Members' Capital
Accounts until the cumulative Net Loss allocated to the Class B Members' Capital
Accounts pursuant to this Section 6.2(a)(i) equals the amount of the Class B
Members' capital contributions to the Company;

 

(ii)         Second, one hundred percent (100%) to the Class A Members' Capital
Accounts until the cumulative Net Loss allocated to the Class A Members' Capital
Accounts pursuant to this Section 6.2(a)(ii) equals the amount of the Class A
Members' capital contributions to the Company; and

 

 

 

 

(iii)        Third, the balance, to the Members who bear the risk of such loss
or if no Members bears the risk of loss, one hundred percent (100%) to the Class
B Members' Capital Accounts.

 

(b)          To the extent Net Profit was allocated to the Members' Capital
Accounts pursuant to Section 6. l (a), then prior to making any allocations of
Net Loss under Section 6.2(a), Net Loss shall be allocated to the Members'
Capital Accounts in an amount equal to and in the reverse order that such Net
Profit were allocated.

 

6.3           Composition of Special Allocation Items. Except as required
otherwise under the IRC or the Regulations issued thereunder, all special
allocations of income, gain or deduction made pursuant to Sections 6.4, 6.5, 6.6
and 6.9 shall consist of a proportionate part of each item of gross income, gain
or deduction, as the case may be, that the Company recognizes in the year such
allocation is to be made.

 

6.4           Special Current Class A Return Allocations. Prior to the
allocations contained in Sections 6.1 and 6.2, items of income and Gain shall be
specially allocated to the Class A Members in proportion to and to the extent of
the excess, if any, of (i) the cumulative Current Class A Return distributed to
each Member pursuant to Sections 6.7(a) and 6.8(d) hereof from the commencement
of the Company to a date thirty (30) days after the end of such Adjustment
Period, over (ii) the cumulative items of income and Gain allocated to such
Member pursuant to this Section 6.4 for all prior Adjustment Periods.

 

6.5           Special Priority Class A Return Allocations. Prior to the
allocations contained in Sections 6.1 and 6.2, items of income and Gain shall be
specially allocated to the Class A Members in proportion to and to the extent of
the excess, if any, of (i) the cumulative Priority Class A Return distributed to
each Member pursuant to Sections 6.7(b) and Section 6.8(e) hereof from the
commencement of the Company to a date thirty (30) days after the end of such
Adjustment Period, over (ii) the cumulative items of Gain allocated to such
Member pursuant to this Section 6.5 for all prior Adjustment Periods.

 

6.6           Special Accrued Class A Return Allocations. Prior to the
allocations contained in Sections 6.1 and 6.2, items of income and Gain shall be
specially allocated to the Class A Members in proportion to and to the extent of
the excess, if any, of (i) the cumulative Accrued Class A Return distributed to
each Member pursuant to Section 6.8(f) hereof from the commencement of the
Company to a date thirty (30) days after the end of such Adjustment Period, over
(ii) the cumulative items of Gain allocated to such Member pursuant to this
Section

6.6           for all prior Adjustment Periods.

 

6.7           Distributions of Cash Flow. Distributions of Cash Flow shall be
made monthly. Distributions made pursuant to this Section shall be made to the
Members in the following order of priority:

 

(a)          To the Class A Members (to be shared among them, pro rata,
according to their respective unpaid Current Class A Return) until such Class A
Members have received distributions of Cash Flow in an amount equal to their
respective unpaid Current Class A Return (as may be modified by Section 6.14)
until it is paid in full pursuant to this Section 6.7(a) and Section 6.8(d).

 

 

 

 

(b)          Second, to the Class A Members (to be shared among them, pro rata,
according to their respective unpaid Priority Class A Return) until such Class A
Members have received distributions of Cash Flow in an amount equal to their
respective unpaid Priority Class A Return (as may be modified by Section 6.14)
until it is paid in full pursuant to this Section 6.7(b) and Section 6.8(e).

 

(c)          Third, to the Class B Members pro rata, m accordance with their
respective Class B Membership Interests.

 

6.8           Distributions From Capital Transactions and on Liquidations. Net
Cash Proceeds in connection with Capital Transactions and/or in connection with
the liquidation of the Company shall be distributed within thirty (30) days of
the completion of the applicable event. Distributions made pursuant to this
Section shall be made in the following amounts and order of priority:

 

(a)          To discharge the debts and obligations of the Company;

 

(b)          To fund reasonable and necessary reserves as determined in good
faith by the Manager and approved by the Class A Members, which approval will
not be unreasonably withheld, conditioned or delayed;

 

(c)          To the Class A Members (to be shared among them, pro rata,
according to their respective Net Class A Priority Capital Contributions) until
such Class A Members have received distributions of Net Cash Proceeds in an
amount equal to their respective Net Class A Priority Capital Contributions
until it is paid in full pursuant to this Section 6.8(c).

 

(d)          To the Class A Members (to be shared among them, pro rata,
according to their respective unpaid Current Class A Return) until such Class A
Members have received distributions of Net Cash Proceeds in an amount equal to
their respective unpaid Current Class A Return until it is paid in full pursuant
to this Section 6.8(d) and Section 6.7(a).

 

(e)          To the Class A Members (to be shared among them, pro rata,
according to their respective unpaid Priority Class A Return) until such Class A
Members have received distributions of Net Cash Proceeds in an amount equal to
their respective unpaid Priority Class A Return until it is paid in full
pursuant to this Section 6.8(e) and Section 6.7(b).

 

(t)          To the Class A Members (to be shared among them, pro rata,
according to their respective unpaid Accrued Class A Return) until such Class A
Members have received distributions of Net Cash Proceeds in an amount equal to
their respective unpaid Accrued Class A Return until it is paid in full pursuant
to this Section 6.8(t).

 

(g)          To the Class A Members (to be shared among them, pro rata,
according to their respective Undistributed Total Class A Distributions) until
such Class A Members have received distributions of Net Cash Proceeds in the
amount equal to their respective Undistributed Total Class A Distributions until
it is repaid in full pursuant to Sections 6.7 and Section 6.8.

 

 

 

 

(h)          To the Class B Members pro rata, in accordance with their
respective positive Capital Accounts; and

 

(i)           To the Class B Members pro rata, in accordance with their
respective Class B Membership Interests.

 

Once a Class A Member has received distributions from the Company equal to its
Undistributed Total Class A Distributions, upon written notice by the Manager or
the Class B Members, such Class A Member shall cease to be a Member of the
Company and shall assign its Units to the Company for no additional
consideration, provided, that, such final distribution has been made in
connection with a transaction pursuant to Section 8.6(t).

 

6.9           Special Tax Allocations. The allocations in this Section 6.9 shall
be given effect before giving effect to the allocations contained in Sections
6.1 through Section 6.6:

 

(a)          Notwithstanding any provision contained herein to the contrary, if
the amount of Net Loss and Loss for any Adjustment Period that would otherwise
be allocated to a Member hereunder would cause or increase a deficit balance in
such Member's Capital Account to an amount in excess of the sum of such Member's
share of Minimum Gain as of the last day of such Adjustment Period, then a
proportionate part of such Net Loss and Loss equal to such excess shall be
allocated proportionately first to the other Members in an amount up to, but not
in excess of, the amount that would cause or increase a deficit balance in each
of such Member's Capital Accounts to an amount equal to the sum of their
respective shares of Minimum Gain as of the last day of such Adjustment Period.
For purposes of this Section 6.9(a), each Member's Capital Account shall be
computed as of the last day of such Adjustment Period in the manner provided in
the definition of Capital Account, but shall be reduced for the items described
in Section l.704-l (b)(2)(ii)-(d)(4), (5) and (6) of the Treasury Regulations
interpreting the IRC.

 

(b)          Notwithstanding any provision in this Agreement to the contrary, if
any of the Members, as of the last day of any Adjustment Period, has a deficit
balance in its Capital Account that exceeds the sum of its share of Minimum Gain
as of such last day, then all items of income and gain of the Company
(consisting of a prorata portion of each item of Company income, including gross
income and Gain) for such Adjustment Period shall be allocated to such Members
in the amount and in the proportions required to eliminate such excess as
quickly as possible. For purposes of this Section, a Member's Capital Account
shall be computed as of the last day of an Adjustment Period in the manner
provided in the definition of Capital Account, but shall be increased by any
allocation of income to such Member for such Adjustment Period under Section
6.8(c).

 

(c)          Notwithstanding any provision in this Agreement to the contrary, if
there is a net decrease in the Minimum Gain during any Adjustment Period, then
all items of gross income and Gain of the Company for such Adjustment Period
(and, if necessary, for subsequent Adjustment Periods) shall be allocated to
each Member in proportion to, and to the extent of, an amount equal to the
greater of (i) the portion of such Member's share of the net decrease that is
allocable to the disposition of Company property subject to one or more
nonrecourse liabilities of the Company or (ii) the deficit balance in such
Member's Capital Account (determined before any allocation for such Adjustment
Period) in excess of the sum of such Member's share of the Minimum Gain as of
the close of such Adjustment Period. The items required to be allocated to the
Members under this Section 6.9(c) shall be determined in accordance with Section
1.704-2(f) of the Treasury Regulations.

 

 

 

 

(d)          Notwithstanding any other prov1s1on contained herein, any item of
Company loss, deduction or IRC Section 705(a)(2)(B) expenditure that is
attributable to a nonrecourse liability of the Company for which any Member
bears the economic risk of loss (e.g., a Member or an Affiliate makes the
nonrecourse loan to the Company) shall be allocated to the Member or Members who
bear the economic risk of loss with respect to such liability to the extent
required in Section 1.704-2(i) of the Treasury Regulations interpreting the
Code.

 

6.10         Curative Allocations. The allocations set forth in Section 6.9 (the
"Regulatory Allocations") are intended to comply with the requirements of the
Treasury Regulations. The Regulatory Allocations may not be consistent with the
manner in which the Members intend to divide Company distributions. Accordingly,
notwithstanding any other provision of this Article (other than the Regulatory
Allocations), the Manager may make such offsetting special allocations of
income, gain, loss, or deduction in whatever manner it determines appropriate to
so as to prevent the Regulatory Allocations from distorting the manner in which
the Company's distributions would otherwise be divided among the Members. In
general, the Members anticipate that this will be accomplished by specially
allocating other profit, losses, gain, and deductions among the Members so that,
after such offsetting special allocations are made, the amount of each Member's
Capital Account will be, to the extent possible, equal to the Capital Account
balance such Member would have had if the Regulatory Allocations were not a part
of this Agreement and all Company items had been allocated to the Members solely
pursuant to Sections 6.1, 6.2, 6.3, 6.4, 6.5, and 6.6.

 

6.11         IRC Section 704(c) Tax Allocations. In accordance with IRC Section
704(c) the Treasury Regulations thereunder, income, gain, loss, and deduction
with respect to any property contributed to the capital of the Company shall,
solely for tax purposes, be allocated among the Members so as to take account of
any variation between the adjusted basis of such property to the Company for
federal income tax purposes and its fair market value. Any elections or other
decisions relating to such allocations shall be made by the Manager in its sole
discretion.

 

6.12         Distribution Limitations. Notwithstanding any provision to the
contrary contained in this Agreement , the Company shall not be required to make
a distribution to the Members on account of their interests in the Company if
such distribution would violate the Act or any other applicable law or would
constitute a default under any Basic Document.

 

 

 

 

6.13         Amounts Withheld for Taxes or Paid on Composite Returns. All
amounts withheld pursuant to the IRC or any provision of any state or local tax
law with respect to any payment, distribution or allocation to the Company or
one or more of the Members shall be treated as amounts paid or distributed, as
the case may be, to the Members for whom such amounts were withheld pursuant to
this Article for all purposes under this Agreement. The Manager may allocate any
such amount among the Members in any manner that is in accordance with
applicable law. The Company is authorized to withhold from payments and
distributions to one or more Members, or with respect to allocations to one or
more Members, and to pay over to any federal, state or local government, any
amounts so withheld under this Agreement, the Code or any provisions of any
other federal, state, or local law, and shall allocate any such amounts to the
Members for whom such amounts were withheld. To the extent required by any
provision of any state or local tax law, the Company shall file a composite tax
return on behalf of one or more of its Members and shall report and pay income
taxes required by law to be paid with such composite tax returns to any Taxing
Jurisdiction, and any such amounts shall be treated as a Distribution to the
Member for whom such composite tax return is filed. The Company shall have the
power and authority to determine (a) whether a Member should be included in a
composite tax return required to be filed by any provision of any applicable tax
law, and (b) whether the Member is subject to withholding, pursuant to this
Section, on payments, distributions or allocations from the Company. A Member
shall be limited to an action against the applicable Taxing Jurisdiction(s) with
respect to any claims based on over-withholding or over-payment on a composite
tax return, and neither the Company, nor the Managers shall have any liability
to any Member with respect to any withholding or composite tax return filings or
payments made pursuant to this Section.

 

6.14         Timing of Distributions of Current Class A Return and Priority
Class A Return. Distributions of Current Class A Return under Section 6.7(a) and
Priority Class A Return under Section 6.7(b), if any, will be made on a monthly
basis on or before the 10th day of each calendar month following the calendar
month to which the Current Class A Return or Priority Class A Return relates. If
a distribution of Current Class A Return or Priority Class A Return is not made
on or before the 10th day of a calendar month (a "Delayed Distribution"), the
Current Class A Return, the Priority Class A Return (if any) and the Total Class
A Return shall be calculated by increasing the annual percentage rate therein by
3.5% from the 11th day of such calendar month until such time as all Delayed
Distributions are made.

 

ARTICLE 7

 

APPOINTMENT OF MANAGER; OBLIGATIONS. REPRESENTATIONS
AND WARRANTIES OF THE MANAGER

 

7.1           Appointment of the Manager. Subject to Sections 8.6 and 8.8, the
business and affairs of the Company shall be managed by or under the direction
of the Manager. The Manager shall hold office until such Manager's earlier
dissolution, death, resignation , expulsion or removal. Any successor Manager
shall be appointed by a Majority of the Membership Interest, unless otherwise
provided in this Agreement. A Manager need not be a Member. A Member shall not
be deemed to be a Manager simply by virtue of being a Member in the Company. The
initial Manager designated by the Members is Madison .

 

 

 

 

7.2           Compensation of Manager; Removal of Manager. The Manager shall
receive no compensation for serving as the Manager of the Company; except that,
in the event BR or an Affiliate of BR shall serve as Manager as a result of the
removal of Madison as Manager under the "cause for removal" provisions set forth
below in this Section 7.2 as items (i)-(vi), then such entity shall be entitled
to a management fee equal to two percent (2%) of Operating Revenue. The Manager
shall be reimbursed for all reasonable expenses incurred in managing the
Company. The Manager and Affiliates of a Member or the Manager may provide
services to the Company, the Company Subsidiary, the Apartments, and/or the Real
Estate Interests in addition to those contemplated to be provided by a manager
and receive additional compensation therefor; provided that any fee paid by the
Company or the Company Subsidiary for such services shall be at rates
customarily charged for similar services by Persons engaged in the same or
substantially similar activities in the relevant geographical area and the
provisions of each such contract shall be at least as favorable to the Company
as the terms reasonably expected by the Manager to be available in an
arm's-length transaction with an independent third party and, provided further,
that any such contract with an Affiliate of the Manager, Class B Members and/or
their Affiliates must be approved by the Class A Members, which approval will
not be unreasonably withheld, conditioned or delayed. Any such contract with an
Affiliate of the Class A Members and/or their Affiliates must be approved by the
Class B Members, which approval will not be unreasonably withheld, conditioned
or delayed, unless Madison or any other Affiliate of OCI has been removed
pursuant to this Section 7.2. Unless otherwise restricted by law, the Manager
may resign by written notice to the Company and may be removed or expelled at
any time by the written consent of the Class A Members owning a Majority of the
Class A Membership Interests, and any vacancy may be filled by the written
consent of the Members owning a Majority of the Class A Membership Interests.
Notwithstanding the foregoing, Madison may not be removed or expelled as the
Manager and no additional Manager may be appointed to serve with Madison unless
there is cause for removal. For purposes hereof, "cause for removal" shall mean
(i) a collection action has been instituted by the Lender, (ii) the Manager
fails to provide the Takeout Documents, satisfactory to the Class A Members, in
accordance with Section 8.6(f) on or before Trigger Date, (iii) the assertion by
the Class A Members that any action by the Manager constitutes fraud against the
Company, the Company Subsidiary, the Class A Members, the Apartments or the Real
Estate Interests, (iv) the assertion by the Class A Members that any action or
failure to act by the Manager constitutes gross negligence, willful misconduct,
bad faith or a material violation of law in the performance of its duties to the
Company, (v) the assertion by the Class A Members of a violation by the Manager
of its fiduciary obligations to the Company, and (vi) the assertion by the Class
A Members of any material breach by the Manager of the material terms of this
Agreement; provided, however, that such alleged breach of this Agreement by the
Manager described in subpart (vi) has not been cured by the Manager within sixty
(60) days after such time as it may be demonstrated that the Manager had actual
knowledge of such alleged material breach; provided, however that if such breach
cannot reasonably be cured within such sixty (60) day period and the Manager is
diligently pursuing such cure, the sixty (60) day period shall be extended to
ninety (90) days.

 

In the event that a "cause for removal" described in the definition of "cause
for removal" above occurs, upon the giving of written notice by the Class A
Members to the Manager that the Manager is replaced, then the Manager shall be
replaced by the Manager designated in such notice (the "Class A Manager") and
the Class A Manager shall be the sole Manager of the Company with all powers of
the Manager of the Company and Madison shall have no further rights as and shall
immediately cease to act as Manager of the Company, and notwithstanding anything
in this Agreement to the contrary, such Class A Manager may not thereafter be
removed without the consent of the Class A Members.

 

Notwithstanding anything in this Agreement to the contrary, no removal,
expulsion, replacement, or appointment of a Manager shall be effective if such
action would result in any Guarantor (as defined in the Basic Documents)
incurring any personal liability for the Loan or any of the obligations under
the Basic Documents that did not already exist as of the date of the removal,
expulsion, replacement or appointment of a Manager, unless the Manager is being
removed for cause pursuant to subparts (iii) through (vi) of the definition of
"cause for removal."

 

 

 

 

7.3           Manager as Agent. To the extent of its powers set forth in this
Agreement and subject to Sections 8.6 and 8.8, the Manager is an agent of the
Company for the purpose of the Company's business, and the actions of the
Manager taken in accordance with such powers set forth in this Agreement shall
bind the Company.

 

ARTICLE 8

 

STATUS OF THE MANAGER'
S POWERS AND TRANSFERABILITY
OF INTERESTS

 

8.1           Control and Responsibility. Except as otherwise expressly provided
herein, the Manager shall be responsible for the management of the Company
business and shall have all powers conferred by law as well as those that are
necessary, advisable or consistent in connection therewith. Except as otherwise
provided in Section 8.6(f) as to the Class A Member, any note, contract,
management agreement, deed, bill of sale, assignment, conveyance, mortgage,
lease or other commitment purporting to bind the Company or any third party to
any action shall be executed and delivered by the Manager on behalf of the
Company and no other signature whatsoever shall be required.

 

8.2           Status of Manager's Interests. The Manager shall not have the
right to transfer or assign the interests it holds as Manager in the Company.

 

8.3           No Right to Partition. To the fullest extent permitted by law,
neither the Members nor the Manager shall have the right to bring an action for
partition or any sale for division against the Company or any of its properties.
Except as otherwise expressly provided in this Agreement, to the fullest extent
permitted by law, each of the Members hereby irrevocably waives any right or
power that such Person might have to cause the Company or any of its assets to
be partitioned, to cause the appointment of a receiver for all or any portion of
the assets of the Company, to compel any sale of all or any portion of the
assets of the Company pursuant to any applicable law or to file a complaint or
to institute any proceeding at law or in equity to cause the dissolution,
liquidation, winding up or termination of the Company. To the fullest extent
permitted by law, each of the Members hereby irrevocably waives any right or
power that such Person might have to reject this Agreement in any bankruptcy or
insolvency proceedings relating to such Person. The Members shall not have any
interest in any specific assets of the Company, and the Members shall not have
the status of a creditor with respect to any distribution pursuant to Agreement.
The interest of the Members in the Company is personal property.

 

8.4           Extent of Obligation. The Manager shall devote such time to the
business and affairs of the Company as the Manager shall reasonably deem
necessary to conduct properly such business and affairs in accordance with this
Agreement and applicable law.

 

 

 

 

8.5           Rights and Powers. In addition to any other rights and powers that
it may possess under applicable law or by virtue of this Agreement, but in any
event subject to Section 8.6 and Section 8.8 hereof and the Basic Documents to
the contrary, the Manager shall have the full and absolute power and authority
to bind the Company and take any and all actions and do anything and everything
it deems necessary or appropriate in performing its duties hereunder and shall
have all rights and powers required or appropriate to its management of the
Company business (and indirectly the business of the Company Subsidiary),
including, but not limited to, the following specific rights and powers:

 

(a)          within the ordinary course of the Company's and the Company
Subsidiary's business, to evaluate, acquire, manage, hold, lease, improve, sell,
exchange and otherwise dispose of personal property, interests therein, or
appurtenances thereto, upon such terms and conditions as it shall deem to be in
the best interest of the Company;

 

(b)          to cause the Company Subsidiary to purchase or acquire the Real
Estate Interests and Apartments and to incur the acquisition indebtedness
contemplated in the Basic Documents;

 

(c)          subject to Section 8.6(b), to cause the Company Subsidiary to sell
or otherwise dispose of Apartments and Real Estate Interests;

 

(d)          subject to Section 8.6(b), to cause the Company Subsidiary to
borrow money and evidence the same by notes or other evidence of borrowing and
to secure the same by a Mortgage, deed of trust, pledge or other lien on or
security interest in the Real Estate Interests and/or the Apartments;

 

(e)          subject to Section 8.6(b), to negotiate, incur, manage, and
refinance indebtedness of the Company or the Company Subsidiary, whether such
indebtedness is secured or unsecured;

 

(f) to pay, on behalf of the Company, any and all organizational expenses
incurred in the creation of the Company and the Company Subsidiary and incurred
in connection with business of the Company and the Company Subsidiary;

 

(g)          to make all reasonable and necessary expenditures with respect to
the property of the Company and the Company Subsidiary as it deems to be in the
best interest of the Company;

 

(h)          to expend the capital and revenue of the Company and the Company
Subsidiary to the extent permitted by this Agreement;

 

(i)          to collect and receive all revenues, rents, income and profit
derived from the operation of the business of the Company and the Company
Subsidiary, and to disburse Company funds for Company purposes to those Persons
entitled to receive the same;

 

(j)          to purchase from or through others, contracts of liability,
casualty or other insurance for the protection of the properties or affairs of
the Company or the Company Subsidiary or the Members, or for any purpose
convenient or beneficial to the Company; the Manager shall cause the Class A
Member to be added as an additional insured to the Company Subsidiary's Employee
Dishonesty Insurance Policies.

 

 

 

 

(k)          to pay all taxes, licenses or assessments of whatever kind or
nature imposed upon or against the Company or the Company Subsidiary, and for
such purposes to make such returns and do all such other acts or things as may
be deemed necessary or advisable by the Manager;

 

(I)         to establish, maintain and supervise the deposit of any cash of the
Company or the Company Subsidiary with federally insured banking institutions or
other institutions as may be selected by the Manager;

 

(m)          to institute, prosecute, defend, settle, compromise and dismiss
lawsuits or other judicial or administrative proceedings brought on or on behalf
of, or against, the Company or the Company Subsidiary in connection with
activities arising out of, connected with, or incidental to this Agreement, and
to engage counsel or others in connection therewith ;

 

(n)          to conduct the affairs of the Company and the Company Subsidiary
with the objective of financial gain;

 

(o)          to employ, engage or contract with persons (which may be Affiliates
of any of the Company, a Member, or the Manager) in the evaluation, acquisition,
operation, management, improvement, and/or disposition of the Apartments and the
Real Estate Interests, and/or in connection with or incidental to the Company's
business, including, without limitation, property managers, asset managers,
appraisers, engineers, environmental consultants, title searchers, surveyors,
attorneys, brokers, accountants, auditors, insurance brokers, and other agents,
consultants, and experts; provided, however, that if any such third party shall
be an Affiliate of a Member or the Manager, any agreement with such third party
on behalf of the Company or the Company Subsidiary shall be at rates customarily
charged for similar services by Persons engaged in the same or substantially
similar activities in the relevant geographical area, and the provisions of each
such contract shall be comparable to the terms reasonably expected by the
Manager to be available to a third party not an Affiliate of a Member or the
Manager and, provided further, that any such contract with the Manager, Class B
Members and/or their Affiliates must be approved by the Class A Members, which
approval will not be unreasonably withheld, conditioned, or delayed, and any
such contract of the Class A Members and/or their Affiliates must be approved by
the Class B Members, which such approval will not be unreasonably withheld,
conditioned, or delayed;

 

(p)          to negotiate, execute and deliver any and all leases of personal
property and for individual apartments in the Property, provided that all
apartment leases shall be for less than one (1) year;

 

(q)          to perform the investment and administrative operations of the
Company in compliance with the investment objectives and policies of the
Company, and in connection therewith perform Real Estate Interest acquisition,
management and disposition services on behalf of the Company, including, without
limitation, property analysis, market and economic surveys, on-site physical
inspections, negotiation for purchase and sale on such terms and conditions as
the Manager shall determine and the review and preparation of projections and
financial statements;

 

 

 

 

(r)          to manage the Company's and Company Subsidiary's cash;

 

(s)          to organize the Company Subsidiary for the purpose of acquiring the
Property;

 

(t)          to execute, acknowledge, deliver and/or record any and all
documents or instruments to effectuate the foregoing and to take all other such
action in connection therewith as the Manager deems to be in the best interests
of the Company;

 

(u)          to cause the Company to file composite tax returns on behalf of one
or more Members with any Taxing Jurisdiction and report and pay income taxes
required by law to be paid with such composite tax returns to any Taxing
Jurisdiction to the extent the Manager determines that it is required by any
provision of any state, local or foreign tax law;

 

(v)         to cause the Company to withhold from payments and distributions, or
with respect to allocations to one or more Members, and to pay to any Taxing
Jurisdiction, any amount so required to be withheld pursuant to the IRC or any
provision of any other federal, state, local or foreign tax law; and

 

(w)          to determine whether a Member (i) should be included in a composite
tax return filed by the Company on behalf of one or more Members as required by
any provision of any federal, state, local or foreign tax law; and (ii) is
subject to withholding, pursuant to Section 6.13, on any payment or
distribution, or with respect to any allocation from the Company.

 

8.6         Limitations on Authority of the Manager.

 

(a)          It is expressly understood that the Manager shall not do or perform
any of the following acts on behalf of the Company without first obtaining the
approval of the Members holding more than a Majority of the Membership
Interests:

 

(i)          any act in contravention of this Agreement;

 

(ii)         any act that would make it impossible to carry on the ordinary
business of the Company or the Company Subsidiary;

 

(iii)        confess a judgment against the Company or the Company Subsidiary;

 

(iv)        possess Company (or Company Subsidiary) property or assign the
rights of the Company (or Company Subsidiary) in specific Company (or Company
Subsidiary) property for other than Company (or Company Subsidiary) purposes;

 

(v)         admit a Person as a Manager, except as provided in Section 7.2 or
Section 8.6(f);

 

(vi)        admit a Person as a Member except as otherwise provided herein;

 

 

 

 

(vii)       continue the business of the Company in contravention of Section
12.1 hereof.

 

(viii)      cause or permit the Company or the Company Subsidiary to extend
credit to or to make any loans or become surety, guarantor, endorser, or
accommodation endorser for any Entity;

 

(ix)         distribute any cash or property of the Company or the Company
Subsidiary, other than as provided in this Agreement;

 

(x)          knowingly perform any act that would subject any Member to
liability in any jurisdiction;

 

(xi)         to the fullest extent permitted by law, dissolve or liquidate the
Company;

 

(xii)        merge or consolidate with any other Entity;

 

(xiii)       amend, modify or alter this Agreement, except as otherwise provided
herein; or

 

(xiv)      purchase or acquire an apartment or other real estate interest.

 

(b)          It is expressly understood that the Manager shall not do or perform
any of the following acts on behalf of the Company without first obtaining the
approval of a Majority of the Class A Membership Interests, in their sole and
absolute discretion, subject to the Basic Documents:

 

(i)         cause the Company Subsidiary to sell or otherwise dispose of
Apartments or Real Estate Interests;

 

(ii)         negotiate, incur or refinance indebtedness of the Company or
Company Subsidiary whether or not such is secured by a Mortgage, deed of trust,
pledge or other lien on or security interest in the Real Estate Interests and/or
the Apartments;

 

(iii)        cause the Company or the Company Subsidiary to incur capital
expenditures in excess of (A) $50,000 if the Company has sufficient funds
available under applicable reserve accounts to cover the cost of such
expenditure or (B) $25,000 if such funds are not otherwise available under
applicable reserve accounts, for any single item or group or series of related
items;

 

(iv)        incur any expense which would cause the Company or the Company
Subsidiary to exceed a single category in the Annual Budget by l 0% of the
budgeted item or $10,000, whichever is greater;

 

(v)         select an accounting firm for purposes of performing, or authorizing
the performance by an accounting firm of, an audit of the Company 's and/or the
Company Subsidiary's financial circumstances;

 

 

 

 

(vi)        Intentionally Omitted;

 

(vii)       file or consent to any filing any reorganization, receivership,
insolvency, bankruptcy or other similar proceedings as to the Company or the
Company Subsidiary pursuant to any federal or state law affecting debtor and
creditor rights;

 

(viii)      perform Real Estate Interest acquisition and disposition services on
behalf of the Company; provided, however, that if such services are performed in
connection with a transaction that will result in the Class A Members receiving
their Undistributed Total Class A Distributions under Sections 8.6(f) or 10.5,
no approval of the Class A Members is required;

 

(ix)         organize wholly owned limited liability companies for the purpose
of acquiring Real Estate Interest; provided, however, that if such limited
liability companies are organized in connection with a transaction that will
result in the Class A Members receiving their Undistributed Total Class A
Distributions under Sections 8.6(f) or 10.5, no approval of the Class A Members
is required; or

 

(x)          purchase or acquire an apartment or other real estate interests.

 

(c)          The Manager shall not be required to obtain the Class A Members'
approval under Sections 8.6(b)(i) or 8.6(b)(ii) if, in connection with the
proposed transaction, the Company purchases their interest under the provisions
of and in accordance with Sections 8.6(f) and 10.5.

 

(d)          The Class A Members shall appoint in writing one or more authorized
representatives to receive and respond to requests to permit the Manager to
undertake any of the actions that require the Class A Members' approval pursuant
to Section 8.6(b) (the "Authorized Representative"). The written appointment
shall contain the name, telephone number, facsimile number, and email address
for the Authorized Representative(s). The Class A Members can change the
Authorized Representative(s) by written notice to the Manager . If the Manager
submits a written request to an Authorized Representative for approval under
Section 8.6(b)(iii), 8.6(b)(iv), or 8.6(b)(v) via email or facsimile and the
Authorized Representative does not object within five business days of the
request, the request shall be deemed to have been approved by the Class A
Members. The initial Authorized Representative shall be Jordan B. Ruddy.

 

(e)          The Manager shall have the right to take such actions as it, in its
reasonable judgment, deems necessary for the safety, protection , life, or
health of its employees, employees of the property management company, tenants
of the Property, or others or the preservation of Company or Company Subsidiary
assets, assets of the property management company, the assets of tenants of the
Property, or the assets of others if, under the circumstances, in the good faith
estimation of the Manager, there is insufficient time to allow the Manager to
obtain the required approval of the Members to take such action and any delay
would materially increase the risk to safety, protection , life or health or
preservation of assets. The Manager shall notify the Members of each such action
contemporaneously therewith or as soon as reasonably practical thereafter. Such
authority shall lapse and terminate upon reduction of such risk to safety,
protection, life, or health or preservation of assets.

 

 

 

 

(f)          (i)          On and before the day that is one hundred eighty (180)
days prior to the initially scheduled maturity date of the Loan (the "Trigger
Date"), the Manager shall provide to the Class A Members sufficient evidence
(the "Takeout Documents") satisfactory to the Class A Members, in their sole
discretion, that the Company, on or before the Maturity Date of the Loan, has
the ability to and will pay to the Class A Members all sums due under this
Agreement to the Class A Members, including the Undistributed Total Class A
Distributions. Such shall include, in the case of a sale of the Apartments and
Real Estate Interests, a written contract for a sale of the Apartments and Real
Estate Interests in an arm's length transaction between parties unrelated to the
Class B Members, the members of the Class B Members, or their Affiliates and on
commercially reasonable terms or, in the case of a refinance of the current
indebtedness secured by the Apartments and Real Estate Interests, a written
commitment letter, with the intent of both the sale and refinancing being to pay
to the Class A Members all sums due under this Agreement to the Class A Members,
including the Undistributed Total Class A Distributions . Within fifteen (15)
business days of receipt of the Takeout Documents, the Class A Members shall
notify the Manager in writing as to whether or not the Takeout Documents are
acceptable to the Class A Members. If the Class A Members fail to timely respond
to the Manager within the 15-business day period, the Class A Members shall be
deemed to have approved the Takeout Documents. If the Class A Members approve or
are deemed to have approved the Takeout Documents, the Manager and Company shall
proceed to perform the terms of the Takeout Documents with the intent of paying
the Class A Members all sums due under this Agreement to the Class A Members,
including the Undistributed Total Class A Distributions.

 

(ii)         A "Trigger Event" shall be deemed to occur (w) if the Manager fails
to timely provide the Takeout Documents to the Class A Members, (x) the Takeout
Documents are not satisfactory to the Class A Members, in their sole discretion,
(y) while the Company has provided Takeout Document in a timely manner which are
satisfactory to the Class A Members, the Company or the Company Subsidiary
defaults under or is not likely to be able to perform under the Takeout
Documents, in the Class A Members' sole discretion, or (z) any removal of
Madison or an Affiliate of OCI as Manager for cause, as set forth in Section
7.2. If a Trigger Event occurs, the Class A Members shall have the following
remedies, which are not exclusive and which may be exercised concurrently :

 

(A)         remove the Manager (if not already removed) and appoint a successor
manager under Section 7.2 (a "Class A Manager"). The Class A Manager, if
appointed, or the Class A Members, if the Class A Manager is not appointed, may
sell or refinance the Property on behalf of the Company. The Class A Members
and/or the Class A Manager, as the case may be, shall have the express authority
to sell or refinance the Property, without the consent of OCI, the Class B
Members or any other Member, as long as Ryan L. Hanks and all Persons related to
or affiliated with the Class B Members and/or OCI (the "Class B Persons") are
completely and unconditionally released from all obligations under all
guaranties, whether direct, contingent, or otherwise, in connection with or
otherwise related to the Company and/or the Property other than those
obligations that result from acts or omissions occurring prior to the closing of
the sale or refinancing. No such sale or refinancing by the Class A Members or
Class A Manager shall be required to repay in whole or in part any or all of any
of the Members' Capital Contributions or any other sums which may be due and
owing to any of them; it being the intent of all Members that the Class A
Members are entitled to be repaid all sums which are due and owing to them,
including the Undistributed Total Class A Distributions, before any of the Class
B Members receive any repayment of sums that may be owned to them, and that
neither the Class A Members nor Class A Manager have any obligation or duty to
conclude a deal or transaction that pays the Class B Members any sum; or

 

 

 

 

(B)         elect to purchase the Property from the Company (or Company
Subsidiary) or purchase all of the Membership Interests of the Class B Members
by paying to the Lender all sums which are due and owing on the Loan and
obtaining a release of the Class B Persons from all obligations under all
guaranties, whether direct, contingent, or otherwise, in connection with or
otherwise related to the Company, the Company Subsidiary and/or the Property
other than those obligations that result from acts or omissions occurring prior
to the closing of the sale of the Property or Membership Interests.

 

(iii)        The Class B Members hereby waive to the fullest extent permitted by
the law and the Act, any fiduciary or other obligations which the Class A
Members and/or Class A Manager may have or owe to the Class B Members,
including, but not limited to, any such obligations related to any sale or
refinancing contemplated by this Section 8.6(f).

 

(iv)        The Manager, Company and the Class B Members will fully and
reasonably cooperate with the Class A Members and/or the Class A Manager in
connection with the exercise by the Class A Members of their rights and remedies
under this Section 8.6(f), including, but not limited to, executing a deed, deed
of trust, deed to secure debt, mortgage and other conveyance or refinancing
documents but in no event will a Class B Person be required to sign a personal
guaranty, except for the Cooperation Guaranty. Simultaneously with the execution
of this Agreement by the Class A Members, the Company and/or Manager shall cause
a guaranty (the "Cooperation Guaranty"), in form and content satisfactory to the
Class A Members, to be provided to the Class A Members by Ryan L. Hanks, which
Cooperation Guaranty shall provide, among other things, that if a Class B Person
or their Affiliates shall in any manner interfere with or hinder the exercise of
the rights by the Class A Members of their rights under this Section 8.6(f),
Ryan L. Hanks shall become personally liable to the Class A Members for all sums
due and owing to the Class A Members under this Agreement and any additional
damages which they may suffer, including, but not limited to, the Undistributed
Total Class A Distributions and reasonable attorney's fees and court costs. The
Trigger Date may be extended with the consent of the Class A Members, which
consent may be withheld or conditioned in the Class A Members sole discretion.

 

(v)         Notwithstanding any other provision of this Agreement and subject to
the Basic Documents, the Manager shall not cause the sale or refinancing of the
Property prior to the Trigger Date, unless such transaction is in accordance
with Section 10.5 or the Class A Members have approved of such transaction in
writing.

 

 

 

 

8.7         Removal of Property Management Company. If the Company fails to pay
(a) the Current Class A Return to the Class A Members for either (x) three
consecutive months or (y) four months in any five consecutive month period or
(b) the Current Class A Return paid to the Class A Members during any twelve
(12) consecutive month period is less than ten and one-half percent (10.5%), as
modified by Section 6.14 (any such event is referred to as a "Property Manager
Removal Event"), the Class A Members shall have the option, without the consent
of the Manager or the Class B Members, to terminate the agreement with the
property management company without the payment of any termination penalty. The
property management agreement shall contain provisions satisfactory to the Class
A Members evidencing the right of the Class A Members to terminate such
agreement. The replacement property management company selected by the Class A
Members shall be subject to the approval of the Manager, which approval shall
not be unreasonably withheld, conditioned, or delayed, and shall be a reputable
property management company which manages at least 5,000 apartment units.
Notwithstanding the foregoing, a management company affiliated with the Class A
Members or BR shall be an acceptable replacement property manager. The contract
with the replacement property manager shall contain customary terms and
conditions and adequate protection for the Guarantors (as defined in the Basic
Documents) from liability under the Guaranty (as defined in the Basic
Documents), including, but not limited to, cash management, insurance,
indemnification, etc. Notwithstanding anything in this Section to the contrary,
the termination of the property management agreement and the selection of the
replacement property manager shall comply with the terms of the Basic Documents
and no such termination or selection of a replacement property manager shall be
effective if it would cause a default under the terms of the Basic Documents.

 

8.8         Limitations on the Company's Activities. This Section 8.8 is being
adopted in order to comply with certain provisions required in order to qualify
the Company as a "special purpose entity."

 

(a)          Notwithstanding anything to the contrary in this Agreement or in
any other document governing the formation, management or operation of the
Company, until the Obligation is paid in full, the Company shall remain a Single
Purpose Entity (as defined in Section 8.8(b)).

 

(b)          A "Single Purpose Entity" means a limited liability company which,
at all times since its formation and thereafter :

 

(i)          shall not engage in any business or activity, other than the
ownership, operation and maintenance of the Property and activities incidental
thereto through the Company Subsidiary;

 

(ii)         shall not acquire, own, hold, lease, operate, manage, maintain,
develop or improve any assets other than the Company Subsidiary;

 

(iii)        shall preserve its existence as an entity duly formed, validly
existing and in good standing (if applicable) under the laws of Delaware and
shall do all things necessary to observe organizational formalities;

 

(iv)        shall not merge or consolidate with any other Person;

 

 

 

 

(v)         to the fullest extent permitted by law, shall not take any action to
dissolve, wind-up, terminate or liquidate in whole or in part; to sell, transfer
or otherwise dispose of all or substantially all of its assets; to change its
legal structure; transfer or permit the direct or indirect transfer of any
limited liability company or other equity interests, as applicable, other than
transfers expressly permitted under the Basic Documents; issue additional
limited liability company or other equity interests, as applicable; or seek to
accomplish any of the foregoing;

 

(vi)        shall not own any subsidiary or own any equity interest in or make
any investment in, any other Person, other than the Company Subsidiary;

 

(vii)       shall not commingle its assets with the assets of any other Person
and shall hold all of its assets in its own name;

 

(viii)      shall not incur any debt, secured or unsecured, direct or contingent
(including, without limitation, guaranteeing any obligation), other than, (A)
any Obligation and (B) customary unsecured trade payables incurred in the
ordinary course of owning and operating the Property provided the same are not
evidenced by a promissory note, do not exceed, in the aggregate, at any time a
maximum amount of two percent (2%) of the original principal amount of the
Obligation and are paid within sixty (60) days of the date incurred;

 

(ix)         shall maintain its records, books of account, bank accounts,
financial statements, accounting records and other entity documents separate and
apart from those of any other Person and shall not list its assets as assets on
the financial statement of any other Person; provided, however, that the
Company's assets may be included in a consolidated financial statement of its
Affiliate provided that (A) appropriate notation shall be made on such
consolidated financial statements to indicate the separateness of the Company
from such Affiliate and to indicate that the Company's assets and credit are not
available to satisfy the debts and other obligations of such Affiliate or any
other Person and (B) such assets shall also be listed on the Company's own
separate balance sheet;

 

(x)          except for capital contributions or capital distributions permitted
under the terms and conditions of this Agreement, shall only enter into any
contract or agreement with any Member or Affiliate of the Company or any
guarantor, or any general partner, member, principal or Affiliate thereof, upon
terms and conditions that are commercially reasonable and substantially similar
to those that would be available on an arm's-length basis with third parties;

 

(xi)         shall not maintain its assets in such a manner that will be costly
or difficult to segregate, ascertain or identify its individual assets from
those of any other Person;

 

(xii)        shall not assume or guaranty the debts or obligations of any other
Person, hold itself out to be responsible for the debts of another Person,
pledge its assets to secure the obligations of any other Person or otherwise
pledge its assets for the benefit of any other Person, or hold out its credit or
assets as being available to satisfy the obligations of any other Person;

 

 

 

  

(xiii)       shall not make or permit to remain outstanding any loans or
advances to any other Person except for those investments permitted under the
Basic Documents and shall not buy or hold evidence of indebtedness issued by any
other Person (other than cash or investment-grade securities);

 

(xiv)      shall file its own tax returns separate from those of any other
Person, except to the extent that the Company is treated as a "disregarded
entity" for tax purposes and is not required to file tax returns under
applicable law, and shall pay any taxes required to be paid under applicable
law;

 

(xv)       shall hold itself out to the public as a legal entity separate and
distinct from any other Person and conduct its business solely in its own name,
shall correct any known misunderstanding regarding its separate identity and
shall not identify itself or any of its Affiliates as a division or department
of any other Person;

 

(xvi)      shall maintain adequate capital at the Company Subsidiary for the
normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations and shall pay its
debts and liabilities from its own assets or those of the Company Subsidiary as
the same shall become due;

 

(xvii)     shall allocate fairly and reasonably shared expenses with Affiliates
(including, without limitation, shared office space) and use separate
stationery, invoices and checks bearing its own name;

 

(xviii)    shall pay (or cause the Manager to pay on behalf of the Company from
the Company's funds) its own liabilities (including, without limitation,
salaries of its own employees) from its own funds;

 

(xix)       shall not acquire obligations or securities of its members or
Affiliates, as applicable;

 

(xx)        except as contemplated or permitted by the property management
agreement with respect to the property manager, shall not permit any Affiliate
or constituent party independent access to its bank accounts; and,

 

(xxi)       shall maintain a sufficient number of employees (if any) in light of
its contemplated business operations and pay the salaries of its own employees,
if any, only from its own funds.

 

Failure of the Company, or the Member or Manager on behalf of the Company, to
comply with any of the foregoing covenants or any other covenants contained in
this Agreement shall not affect the status of the Company as a separate legal
entity or the limited liability of the Members or Manager.

 

 

 

 

(c)          Notwithstanding any other provision of this Agreement and any
provision of law that otherwise so empowers the Company, the Members, the
Manager or any other Person, so long as any Obligation is outstanding, neither
the Members, the Manager nor any other Person shall be authorized or empowered
on behalf of the Company to, nor shall they permit the Company to, and the
Company shall not, without the prior unanimous written consent of the Members,
and the Manager, take any Material Action.

 

(d)          Notwithstanding anything to the contrary in this Agreement or in
any other document governing the formation, management or operation of the
Company, for so long as any Obligation is outstanding, neither the Members, the
Manager nor the Company shall amend, alter or change any of Article 1, 3, 4 or
11 or Sections 2.1, 5.2, 5.7, 6.12, 7.1, 8.3, 8.8, 10.l(a), 10.2, 12.1, 15.1,
17.4, 17.9, 17.11, 17.13 or 17.14 (collectively, the "Special Purpose
Provisions"), or any other provision of this or any other document governing the
formation, management or operation of the Company in a manner that is
inconsistent with any of the Special Purpose Provisions, unless the Lender
consents in writing and the Rating Agency Condition is satisfied. Subject to
this Section 8.8, the Member reserves the right to amend, alter, change or
repeal any provisions contained in this Agreement in accordance with Section. In
the event of any conflict between any of the Special Purpose Provisions and any
other provision of this or any other document governing the formation,
management or operation of the Company, the Special Purpose Provisions shall
control.

 

ARTICLE 9

 

STATUS OF MEMBERS

 

9.1           Liability. Except as otherwise provided by the Act, a Member shall
not be bound by, or be personally liable for, the expenses, liabilities or
obligations of the Company, solely by reason of being a member of the Company.

 

9.2           Business of the Company. Except as otherwise provided herein, a
Member shall take no part in the conduct or control of the business of the
Company and shall have no right or authority to act for or to bind the Company
in any manner whatsoever. Whenever this Agreement provides for the approval or
action of the Class B Members, unless specifically stated otherwise, such
approval or action shall be made by the Class B Members owning a Majority of the
Class B Membership Interest. Whenever this Agreement provides for the approval
or action of the Class A Members, unless specifically stated otherwise, such
approval or action shall be made by the Class A Members owning a Majority of the
Class A Membership Interest.

 

9.3           Status of Member's Interest. Except as otherwise provided in this
Agreement, a Member's Membership Interest shall be fully paid and
non-assessable. No Member shall have the right to withdraw or reduce its Capital
Contribution to the Company except as a result of (i) the dissolution and
termination of the Company or (ii) as otherwise provided in this Agreement and
in accordance with applicable law.

 

 

 

 

ARTICLE 10

 

TRANSFER OF MEMBERSHIP INTEREST

 

10.1         Assignment.

 

(a)          No Member shall have the right to sell, transfer, assign, pledge,
or encumber ("Transfer") the whole or any portion of its Membership Interest in
the Company without the written consent of all other Members and subject to the
Basic Documents; provided, however, that no such consent shall be necessary with
respect to the Transfer of all or a portion of the Class A Membership Interest
to an Affiliate of BR. For so long as any Obligation remains outstanding, no
additional Member may be admitted to the Company without the prior written
consent of the Lender, other than pursuant to Section 12.l or except as may be
expressly provided otherwise in the Basic Documents. Any attempted sale,
transfer, assignment, pledge, or encumbrance in violation of this Agreement is
null and void.

 

(b)          In the event of any permitted transfer and assignment of a Member's
Membership Interest, the following rules shall govern:

 

(i)          The "effective date" of a transfer and assignment of such interest
shall be that date set forth on the written instrument of assignment.

 

(ii)         Notwithstanding anything herein to the contrary, both the Company
and the Manager shall be entitled to treat the assignor of such interest as the
absolute owner thereof in all respects and shall incur no liability for
distributions of cash or other property made in good faith to the assignor until
such time as the written assignment has been received by and recorded on the
books of the Company.

 

(iii)        An assignee of the Member's Membership Interest in the Company
shall become an Assignee of a Membership Interest and shall be entitled to
receive tax and Capital Account allocations and distributions from the Company
attributable to the interest acquired by reason of such assignment from and
after the effective date of the assignment of such interest to him except as
provided in Section 10.1(b)(ii) above. An Assignee of a Membership Interest is
not a Member unless it becomes a Substitute Member; provided, however, that an
Assignee of a Membership Interest shall be obligated to the Company and Covered
Persons in the same manner as the Member assignor, including exculpation
indemnification and the obligation to make additional Capital Contributions.

 

(iv)        The profits, gains, losses, credits, Cash Flow and Net Cash Proceeds
attributable to the Membership Interest acquired by reason of such assignment
shall be divided among and allocated between the assignor and assignee of such
interest and in accordance with subparagraph 10.1.(b)(v) below.

 

(v)         The division and allocation of profits, gains, losses, credits, Net
Cash Proceeds and Cash Flow between assignor and assignee for such Membership
Interest shall be based upon the length of time during such Fiscal Year, as
measured by the effective date of the assignment, that the Membership Interest
was owned by each of them .

 

10.2         Substitution. No transferee of the whole or any portion of a
Membership Interest in the Company shall have the right to become a Substitute
Member in place of its transferor, unless all of the following conditions are
satisfied:

 

 

 

 

(a)          the transferor and transferee execute and acknowledge a written
instrument of assignment, together with such other instruments as the Manager,
in its reasonable discretion, may deem necessary or desirable to effect the
admission of the transferee as a Substitute Member;

 

(b)          such instrument of assignment provided for herein has been
delivered to and received by the Manager;

 

(c)          the written consent of the Manager to such substitution has been
obtained, provided, however, such consent shall not be required in the instance
of a Transfer by a Class A Member of all or a portion of its Class A Membership
Interest to an Affiliate of BR.

 

(d)          a transfer fee has been paid to the Company that is sufficient to
cover all reasonable expenses connected with such assignment and substitution,
including attorneys' fees and recording costs; and

 

(e)          for so long as any Obligation is outstanding, and such consent is
required under the Basic Documents, the Lender has consented in writing.

 

10.3        Additional Conditions to Transfer and Substitution. In addition to
the conditions to transfer and substitution set forth elsewhere in this
Agreement, the Manager and the Company shall not recognize any transfer (by
assignment or substitution) of a Member's Membership Interest for any purpose,
if:

 

(a)          such transfer together with prior transfers would result in the
sale or exchange of fifty percent (50%) or more of the total Membership
Interests in the Company capital and profits within a twelve (12) month period;
or

 

(b)          the Company shall not have received, an opinion of counsel to the
effect that such transfer (i) will not result in termination of the Company
under applicable law, (ii) will not result in termination of the Company for
federal income tax purposes and (iii) will not give rise to liability of the
Company, any Member or any agent or advisor of any Member for violation of the
securities laws of the United States or of any state thereof, if such an opinion
of counsel is requested in writing by the Manager.

 

10.4        Death. Incapacity or Dissolution of a Member.

 

(a)          The death, insanity or incompetency of a Member who is an
individual shall not, in and of itself, cause the termination or dissolution of
the Company. Thereafter, the legally authorized personal representative of such
Member shall have all the rights of a Member for the purpose of settling or
managing his estate, and shall have such power as such party possessed to make
an assignment of his interest in the Company in accordance with the terms hereof
and to join with such assignee in making application to substitute such assignee
as a Member, provided all of the provisions of this Agreement are complied with
by the holder of such Member's interest.

 

 

 

 

(b)          The dissolution or other cessation to exist as a legal entity of
any Member that is not an individual shall not, in and of itself, cause the
termination or dissolution of the Company. Thereafter, the authorized
representative of such entity, possessed of the rights of such Member for the
purpose of winding up, in any orderly fashion, and disposing of the business of
such entity, shall have such power as such entity possessed to make an
assignment of its interest in the Company in accordance with the terms hereof
and to join with such assignee in making application to substitute such assignee
as a Member, provided all of the provisions of this Agreement are complied with
by the holder of such Member's interest.

 

10.5        Option to Purchase Class A Membership Interests.

 

(a)          At any time prior to the Lockout Date (the "Option Period"), the
Company shall have the option to purchase the Units owned by the Class A Members
by giving the Class A Members notice of the Company's exercise of the option
contained in this Section, which notice shall specify (i) a detailed description
of the calculation and payment of the purchase price for such Units and (ii) a
proposed date and location of the closing of the redemption.

 

(b)          If the Company shall elect to purchase the Class A Members' Units
during the Option Period, the closing of the purchase of such Units shall take
place on the date agreed upon by the parties to the transfer. If the parties do
not reach an agreement on the date of closing, the closing shall occur no later
than 30 days after the Class A Members' receipt of the repurchase notice. At
closing, the Class A Members shall transfer its Units free and clear of any and
all liens, encumbrances, or other restrictions and execute and acknowledge a
written instrument of assignment, together with such other instruments as the
Manager, in its reasonable discretion, may deem necessary or desirable to effect
the transfer of the Class A Member's Units, all in form and substance reasonably
satisfactory to the Manager.

 

(c)          The purchase price for a Class A Member's Units under this Section
10.5 shall be equal to the Undistributed Total Class A Distributions. The
purchase price shall be paid in cash at closing. The Company shall also be
responsible for the payment of any transfer fees and related expenses incurred
in connection with obtaining any approval of the Lender under the Loan.

 

(d)          Without limiting the generality of any other provision of this
Agreement, following the sale of a Class A Member's Units pursuant to this
Section 10.5, the Class A Member shall have no rights in the Company.

 

(e)          The option provided in this Section 10.5 shall expire at 5:00 p.m.,
New York City time on the Lockout Date, unless otherwise agreed to by all of the
Class A Members in writing.

 

 

 

 

ARTICLE 11

 

CESSATION OF A MEMBER

 

A Member shall cease to be a Member of the Company upon the assignment of all of
the Member's Membership Interest in the Company.

 

ARTICLE 12

 

DISSOLUTION AND TERMINATION OF THE COMPANY

 

12.l         Dissolution and Termination. The Company shall be dissolved, and
its affairs shall be wound up upon the first to occur of the following: (i) so
long as the Obligation is no longer outstanding, the decision of the Manager,
with the written concurrence of the Members owning more than fifty percent (50%)
of the Membership Interests, that it would be in the best interest of the
Company to dissolve; (ii) the termination of the legal existence of the last
remaining member of the Company or the occurrence of any other event that
terminates the continued membership of the last remaining member of the Company
in the Company unless the Company is continued without dissolution in a manner
permitted by this Agreement or the Act; (iii) the entry of a decree of judicial
dissolution under § 6.02 of the Act; or (iv) the filing by the Secretary of
State of a Certificate of Dissolution. Upon the occurrence of any event that
causes the last remaining member of the Company to cease to be a member of the
Company or that causes the Member to cease to be a member of the Company (other
than upon continuation of the Company without dissolution upon (i) an assignment
by the Member of all of its Membership Interest in the Company and the admission
of the transferee pursuant to Article 10, or (ii) the resignation of the Member
and the admission of an additional member of the Company pursuant to Article
IO), to the fullest extent permitted by law, the personal representative of such
member is hereby authorized to, and shall, within ninety (90) days after the
occurrence of the event that terminated the continued membership of such member
in the Company, agree in writing (i) to continue the Company and (ii) to the
admission of the personal representative or its nominee or designee, as the case
may be, as a substitute member of the Company, effective as of the occurrence of
the event that terminated the continued membership of such member in the
Company.

 

(a)          Notwithstanding any other provision of this Agreement, the
Bankruptcy of a Member shall not cause such Member to cease to be a member of
the Company and upon the occurrence of such an event, the Company shall continue
without dissolution.

 

(b)          In the event of dissolution, the Company shall conduct only such
activities as are necessary to wind up its affairs (including the sale of the
assets of the Company in an orderly manner), and the assets of the Company shall
be applied in the manner, and in the order of priority, set forth in Section
12.2.

 

(c)          The Company shall terminate when (i) all of the assets of the
Company, after payment of or due provision for all debts, liabilities and
obligations of the Company, shall have been distributed to the Members in the
manner provided for in this Agreement and (ii) the Certificate of Formation
shall have been canceled in the manner required by the Act.

 

 

 

 

12.2        Distribution Upon Dissolution. Upon the dissolution of the Company,
the Manager shall take full account of the Company assets and liabilities, the
assets shall be liquidated as promptly as is consistent with obtaining fair
value thereof, and the proceeds therefrom, to the extent sufficient therefor,
after payment of or due provision for all debts, liabilities and obligations of
the Company as required by the Act and applicable law, shall be applied and
distributed in accordance with Section 6.8 hereof. In the event it becomes
necessary or desirable, in the sole discretion of the Manager, to make a
distribution of the Company property in kind, then such property shall be
transferred and conveyed to the Members, or their assigns, so as to vest in each
of them as a tenant-in-common, a percentage interest in the whole of said
property equal to the percentage interest he or she would have received had the
aforesaid property not been distributed in kind.

 

12.3        Time. A reasonable time, as determined by the Manager, from the date
of an event of dissolution, shall be allowed for the orderly liquidation of the
assets of the Company and the discharge of Company liabilities.

 

12.4         Liquidating Trustee. In the event of a dissolution of the Company,
liquidation of the assets of the Company and discharge of its liabilities may,
in the sole discretion of the Manager, be carried out by a liquidation trustee
or receiver, who shall be selected by the Manager and shall be a bank or trust
company or other person or firm having experience in managing, liquidating or
otherwise handling property of the type then owned by the Company. This trustee
(the "Liquidating Trustee") shall not be personally liable for the debts of the
Company but otherwise shall have such obligations and authorities as are given
the Manager pursuant to this Agreement.

 

12.5         Statement of Termination. The Members shall be furnished by the
Manager with a statement prepared, at Company expense, by the Accountant that
shall set forth the assets and liabilities of the Company as of the date of
complete liquidation and distribution as herein provided. Such statement shall
also schedule the receipts and disbursements made with respect to the
termination hereunder.

 

ARTICLE 13

 

ACCOUNTING AND REPORTS

 

13.1        Books and Records.

 

(a)          The Manager shall maintain full and accurate books of the Company,
showing all receipts and expenditures, assets and liabilities, profits and
losses, and all other records necessary for recording the Company's business and
affairs, including those sufficient to record the allocations and distributions
provided for in Article 6 and Section 12.2 hereof. Such books and records shall
be open for the inspection and examination by any Member, in person or by its
duly authorized representative, at reasonable times at the offices of the
Company upon prior written notice.

 

(b)          The Company books and records shall be kept in accordance with
Generally Accepted Accounting Principles and any change in method shall be made
by the Manager in its sole discretion.

 

13.2         Fiscal Year. The annual accounting period of the Company shall be
the calendar year. The cutoff date of the accounting period shall be the last
day of the calendar month.

 

 

 

 

13.3         Reports. The Company (or the Company Subsidiary) shall create (i)
monthly reports which shall include those items set form in Exhibit A hereto
(the "Monthly Reports") and (ii) an internally prepared annual statement showing
the revenue and expenses of the Company, the balance sheet thereof and a
statement of change in cash flow at the end of each Fiscal Year (the "Annual
Financial Statements"). The Monthly Report for a month shall be mailed to each
Member by the fifteenth (15th) day of the following month. The Annual Financial
Statements shall be mailed to each Member within fifteen (15) days following the
end of the Fiscal Year for which such statements were prepared. Each Member's
Schedule K-1 will be mailed to the Member no later than thirty (30) days after
the end of each Fiscal Year of the Company.

 

13.4         Bank Accounts. All funds of the Company shall be deposited in its
name in such checking and savings accounts or time certificates as shall be
designated by the Manager. Withdrawals therefrom shall be made upon such
signature(s) as the Manager may designate.

 

13.5         Tax Returns. In addition to the Annual Financial Statements, the
Manager shall, at Company expense, cause all tax returns for the Company to be
timely prepared and filed with the appropriate authorities.

 

13.6         Tax Matters. The Manager of the Company is hereby charged with the
responsibility for all tax-related matters affecting the Company and is hereby
designated as the "Tax Matters Representative". It shall, within ten (10) days
of receipt thereof, forward to each Member a photocopy of any relevant
correspondence relating to the Company received from any Federal and/or State
taxing authority (the "Taxing Authority"). It shall, within five (5) days
thereof, advise each Member in writing of the substance of any material
conversation held with any representative of a Taxing Authority. Any reasonable
costs incurred by the Tax Matters Representative for retaining accountants
and/or attorneys on behalf of the Company in connection with any Taxing
Authority audit of the Company shall be expenses of the Company. The Tax Matters
Representative shall, if applicable, comply with all requirements concerning the
registration of tax shelters pursuant to Section 6111 of the IRC and the
Treasury Regulations thereunder, and Form 8264 (or any successor thereto),
including, but not limited to, registering the Company with the Taxing Authority
and furnishing to each Member any identification numbers assigned by any Taxing
Authority to the Company. Ryan L. Hanks is hereby designated as the alternate
Tax Matters Representative.

 

13.7         Annual Budget. Attached hereto as Schedule II is the Approved
Annual Budget for 2012, and certain approved initial capital expenditures. Prior
to November 15 of each year, the Manager shall submit to the Class A Members an
operating budget for the Company for the next fiscal year, which shall show in
reasonable detail, for such next fiscal year compared to the current fiscal
year, the Manager's best estimate of (a) rental and other revenue and (b)
expenditures for debt services and all customary categories of operating
expenses (the "Proposed Annual Budget"). The format of Proposed Annual Budgets
shall be that as is used for the 20I 2 Approved Annual Budget. The Class A
Members shall have thirty (30) days to approve or disapprove the Proposed Annual
Budget. If the Class A Members disapprove of the Proposed Annual Budget, the
Class A Members shall state in writing the reasons for such disapproval. The
Class A Members and Manager shall negotiate in good faith until they agree on an
annual budget (an "Approved Annual Budget"). Until an Approved Annual Budget is
agreed upon, the Manager shall operate the Company using the prior year's
Approved Annual Budget, allowing for a five percent (5%) increase in each budget
category. Once an Approved Annual Budget is agreed upon, the Manager shall use
its best efforts to operate the Company within such Approved Annual Budget.

 

 

 

 

ARTICLE 14

 

SPECIAL LIMITED POWER OF ATTORNEY

 

14.1         Grant of Power.

 

(a)          Each Member does hereby irrevocably constitute and appoint the
Manager as its true and lawful attorney, in its name, place and stead, to make,
execute, sign, acknowledge, swear to (where appropriate), and file or record:

 

(i)          any articles, certificates, documents or instruments (including
this Agreement) that may be required to be filed by the Company under applicable
laws of any jurisdiction(s) to the extent that the Manager deems such filing(s)
to be necessary or required;

 

(ii)         any and all amendments or modifications of the instruments
described in subparagraph (a)(i) above; provided, that such amendments or
modifications are necessary to effect the terms and intent of this Agreement,
including, for example, but not limited to, the substitution of a Member, and to
evidence or effect the consent, approval or acceptance of the Member to any
action approved by the Member where this Agreement provides that such consent,
approval or acceptance by the Member binds the Member with regard thereto;

 

(iii)        all certificates and other instruments that may be required to
effect the dissolution and termination of the Company pursuant to the terms of
this Agreement; and

 

(iv)        any and all consents or other instruments deemed necessary or
desirable by the Manager for the admission of the Member and Substitute Members,
pursuant to the terms of this Agreement;

 

(b)          It is expressly understood and intended by the Members that the
grant of the foregoing powers of attorney are coupled with an interest and are
irrevocable.

 

(c)          The foregoing powers of attorney are durable powers of attorney and
shall not be affected by the disability, incompetency, and/or incapacity of the
principal. Furthermore, the foregoing powers of attorney shall survive the death
of any Member who shall die during the term of the Company.

 

(d)          The foregoing powers of attorney may be exercised by the Manager
acting for any Member individually.

 

 

 

 

14.2         Limitation on Powers. To the fullest extent permitted by law, the
foregoing power of attorney shall in no way cause a Member to be liable in any
manner for the acts or omissions of the Manager.

 

14.3         Substitute Members. Each Substitute Member, upon admission to the
Company, shall be deemed to have appointed, ratified and reaffirmed the
appointment of the Manager as its true and lawful attorney for the purposes and
on the same terms as set forth in Article 14 hereof.

 

ARTICLE 15

 

AMENDMENTS

 

(a)          Subject to Section 8.8(d) and except as otherwise provided herein,
this Agreement may only be amended by the unanimous written consent of all
Members.

 

(b)          This Agreement shall be amended by the Manager without the consent
of the Members whenever :

 

(i)          to reflect the transfer of Units, the admission of a Member, the
change in any Unit, the change in the Membership Interests, or any other
alteration in the matters set forth on Schedule I; and

 

(ii)         it is necessary or appropriate, in the opinion of counsel to
Company, to satisfy the requirements of the IRC, Treasury Regulations thereunder
or administrative guidelines or interpretations relating thereto, to maintain
the status of partnership taxation or to satisfy the requirements of federal
and/or state securities laws.

 

(c)          Notwithstanding anything herein to the contrary, no amendment shall
be made in this Agreement that, in the opinion of counsel for the Company:

 

(i)          is in violation of the provisions of applicable law; or

 

(ii)         would result in the Company being treated as other than a
partnership for federal income tax purposes.

 

ARTICLE 16

 

INVESTMENT REPRESENTATION

 

Each of the Members, by executing this Agreement, represents and warrants to the
Company and the Manager as follows:

 

(a)          Each Member or individual executing this Agreement on behalf of an
Entity that is a Member hereby represents and warrants that such Member has
acquired such Member's Membership Interest in the Company for investment solely
for such Member's own account with the intention of holding such Membership
Interest for investment, without any intention of participating directly or
indirectly in any distribution of any portion of such Membership Interest,
including an economic interest, and without the financial participation of any
other Person in acquiring such Membership Interest in the Company.

 

 

 

 

(b)          Each Member hereby acknowledges that such Member is aware that such
Member's Membership Interest in the Company has not been registered (i) under
the Securities Act of 1933, as amended (the "Securities Act"), (ii) under
applicable Delaware securities laws or (iii) under any other state securities
laws. Each Member further understands and acknowledges that his representations
and warranties contained in this Section are being relied upon by the Company as
the basis for the exemption of the Members' Membership Interests in the Company
from the registration requirements of the Securities Act and from the
registration requirements of applicable state securities laws. Each Member
further acknowledges that the Company will not and has no obligation to
recognize any sale, transfer, or assignment of all or any part of such Member's
Membership Interest, including an economic interest in the Company to any Person
unless and until the provisions of this Agreement hereof have been fully
satisfied.

 

(c)          Each Member hereby acknowledges that prior to its execution of this
Agreement, such Member received a copy of this Agreement and that such Member
has examined this Agreement or caused this Agreement to be examined by such
Member's representative or attorney. Each Member hereby further acknowledges
that such Member or such Member's representative or attorney is familiar with
this Agreement and with the Company's business plans. Each Member acknowledges
that such Member or such Member's representative or attorney has made such
inquiries and requested, received, and reviewed any additional documents
necessary for such Member to make an informed investment decision and that such
Member does not desire any further information or data relating to the Company.
Each Member hereby acknowledges that such Member understands that the purchase
of such Member's Membership Interest in the Company is a speculative investment
involving a high degree of risk and hereby represents that such Member has a net
worth sufficient to bear the economic risk of such Member's investment in the
Company and to justify such Member's investing in a highly speculative venture
of this type.

 

ARTICLE 17

 

MISCELLANEOUS

 

17.1         Meetings. Meetings of the Company may be called by the Manager and
shall be called by the Manager upon the written request of the Members holding
at least twenty-five (25%) percent of the Membership Interests of the Company.

 

17.2         Members' Action by Consent in Lieu of Meeting. Any action required
by law to be taken at any annual or special meeting of Members, or any action
which may be taken at a meeting of the Members, may be taken without a meeting,
without prior notice and without a vote, if a consent in writing, setting forth
the action so taken is signed by the Members having not less than the Membership
Interests that would be necessary to authorize such action at a meeting at which
all Members entitled to vote thereon were present and voted. Such consents shall
have the same force and effect as the unanimous consent of the Members at a
meeting duly held. Such consents shall be filed with the minutes of the meetings
of the Members.

 

 

 

 

17.3         Other Ventures. Notwithstanding any duty otherwise existing at law
or in equity, except as otherwise provided in this Agreement to the contrary,
any of the Members, the Manager, OCI's members, BR's members or any of their
Affiliates may engage in or possess an interest in other profit-seeking or
business ventures of every nature and description, independently or with others,
including those that may compete with the Company without any obligation to
share any profits therefrom with the Company or the Members. The doctrine of
corporate opportunity or any analogous doctrine, shall not apply to any Member,
Manager, member of a Member or Manager, member of OCI or BR, or any of their
Affiliates. No Member, Manager, member of a Member or Manager, member of OCI or
BR, or any of their Affiliates who acquires knowledge of a potential
transaction, agreement, arrangement or other matter that may be an opportunity
for the Company shall have any duty to communicate or offer such opportunity to
the Company, and such Member, Manager, member of a Member or Manager, member of
OCI or BR, or Affiliate shall not be liable to the Company or to the other
Members for breach of any fiduciary or other duty by reason of the fact that
such Member, Manager, member of a Member or Manager, member of OCI or BR, or
Affiliate pursues or acquires for, or directs such opportunity to, another
Person or does not communicate such opportunity or information to the Company.
Neither the Company nor any Member shall have any rights or obligations by
virtue of this Agreement or the relationship created hereby in or to such
independent ventures or the income or profits or losses derived therefrom, and
the pursuit of such ventures, even if competitive with the activities of the
Company, shall not be deemed wrongful or improper.

 

Nothing in this Agreement shall be deemed to preclude any Member, Manager,
member of a Member or Manager, member of OCI or BR, or any Affiliate of any
Member, Manager, member of a Member or Manager, or member of OCI or BR, from
conducting its business in any manner it may elect, including, without
limitation, entering into any transaction with any Person affiliated in any way
with such Person, provided that no such conduct of its business shall result in
a breach by such Member or Manager of its obligations under this Agreement.

 

17.4         Exculpation and Indemnification.

 

(a)          To the fullest extent permitted by applicable law, neither the
Members, the Manager, OCI, BR, the members of OCI or BR, nor any officer,
manager, director, employee, agent or Affiliate of the foregoing (collectively,
the "Covered Persons") shall be liable to the Company or any other Person who is
bound by this Agreement for any loss, damage or claim incurred by reason of any
act or omission performed or omitted by such Covered Person in good faith on
behalf of the Company and in a manner reasonably believed to be within the scope
of the authority conferred on such Covered Person by this Agreement, except that
a Covered Person shall be liable for any such loss, damage or claim incurred by
reason of such Covered Person's gross negligence or willful misconduct.

 

(b)          To the fullest extent permitted by applicable law, a Covered Person
shall be entitled to indemnification from the Company for any loss, damage or
claim incurred by such Covered Person by reason of any act or omission performed
or omitted by such Covered Person in good faith on behalf of the Company and in
a manner reasonably believed to be within the scope of the authority conferred
on such Covered Person by this Agreement, except that no Covered Person shall be
entitled to be indemnified in respect of any loss, damage or claim incurred by
such Covered Person by reason of such Covered Person's gross negligence or
willful misconduct with respect to such acts or omissions; provided, however,
that any indemnity under this Section by the Company shall be provided out of
and to the extent of Company assets only, and the Members and the Manager shall
not have personal liability on account thereof; and provided, further, that so
long as any Obligation is outstanding, no indemnity payment from funds of the
Company (as distinct from funds from other sources, such as insurance) of any
indemnity under this Section shall be payable from amounts allocable to any
other Person pursuant to the Basic Documents.

 

 

 

 

(c)          To the fullest extent permitted by applicable law, expenses
(including reasonable legal fees) incurred by a Covered Person defending any
claim, demand, action, suit or proceeding shall, from time to time, be advanced
by the Company prior to the final disposition of such claim, demand, action,
suit or proceeding upon receipt by the Company of an undertaking by or on behalf
of the Covered Person to repay such amount if it shall be determined that the
Covered Person is not entitled to be indemnified as authorized in this Section.

 

(d)          A Covered Person shall be fully protected in relying in good faith
upon the records of the Company and upon such information, opinions, reports or
statements presented to the Company by any Person as to matters the Covered
Person reasonably believes are within such other Person's professional or expert
competence and who has been selected with reasonable care by or on behalf of the
Company, including information, opinions, reports or statements as to the value
and amount of the assets, liabilities, or any other facts pertinent to the
existence and amount of assets from which distributions to the Members might
properly be paid.

 

(e)          To the extent that, at law or in equity, a Covered Person has
duties (including fiduciary duties) and liabilities relating thereto to the
Company or any other Member, any Covered Person acting under this Agreement or
otherwise shall not be liable to the Company or any Member for its good faith
reliance on the provisions of this Agreement. The provisions of this Agreement,
to the extent that they restrict or eliminate the duties and liabilities of a
Covered Person to the Company or its members otherwise existing at law or in
equity, are agreed by the parties hereto to replace such other duties and
liabilities of such Covered Person.

 

(f)           Any liability of the Company shall be satisfied out of the income
or assets of the Company (including the proceeds of any insurance that the
Company may recover) and no Member shall have any liability with respect
thereto.

 

(g)          Notwithstanding the foregoing provisions, any indemnification set
forth herein shall be fully subordinate to the Loan, and to the fullest extent
permitted by law, shall not constitute a claim against the Company in the event
that the Company's Cash Flow (including any additional capital contributions by
the Members, if any) are insufficient to pay all of its monthly obligations to
creditors.

 

(h)          The foregoing provisions of this Section shall survive any
termination of this Agreement.

 

17.5         Notices. All notices under this Agreement shall be in writing, duly
signed by the party giving such notice, and transmitted by registered or
certified mail (and such notice shall be deemed delivered three (3) business
days after deposit in the mail) or by a national overnight delivery service,
such as Federal Express (and such notice will be deemed delivered the next
business day after it is deposited with such delivery service) addressed as
follows:

 

 

 

 

(a)          If given to the Company:

 

OAK CREST VILLAS JV, LLC

1600 Camden Road,

Charlotte, NC 28203

 

(b)          If given to the Manager :

 

MADISON OAK CREST, LLC

1600 Camden Road,

Charlotte, NC 28203

 

(c)          If given to any Member, at the address set forth on Schedule I, or
at such other address as any Member may hereafter designate by notice to the
Company and all other Members.

 

Any party to this Agreement may change the address to which notices are to be
sent in accordance with this Section by notifying the other parties hereto in
writing of such new address.

 

17.6         Captions. Article and Section titles or captions contained in this
Agreement are inserted only as a matter of convenience and for reference and in
no way define, limit, extend or describe the scope of this Agreement or the
intent of any provision hereof.

 

17.7         Identification. Whenever the singular number is used in the
Agreement and when required by the context, the same shall include the plural,
and vice versa; and the masculine gender shall include the feminine and neuter
genders, and vice versa. The words "include" and "including" shall be deemed to
be followed by the phrase "without limitation." The terms "herein," "hereof '
and "hereunder" and other words of similar import refer to this Agreement as a
whole and not to any particular Section, paragraph or subdivision.

 

17.8         Counterparts. This Agreement may be executed in any number of
counterparts and all of such counterparts shall be deemed an original and for
all purposes constitute one agreement binding on the parties hereto,
notwithstanding that all parties are not signatory to the same counterpart.

 

17.9         Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to principles
of conflict of laws.

 

17.10        Members' Competence. Anything in this Agreement to the contrary
notwithstanding, no Member, or any Assignee of the Membership Interest thereof,
shall be a person or organization prohibited by law from becoming such. Any
assignment of an interest in the Company to any Person not meeting such standard
shall be, to the fullest extent permitted by law, void and ineffectual and shall
not bind the Company.

 

 

 

 

17.11       Binding Agreement. Except as otherwise provided herein to the
contrary, this Agreement shall be binding upon and inure to the benefit of the
parties hereto, their personal representatives, successors and assigns, and
shall be enforceable in accordance with its terms.

 

17.12       Severability. If any provision of this Agreement shall be declared
invalid or unenforceable, the remainder of this Agreement will continue in full
force and effect so far as the intent of the parties can be carried out, and the
parties further understand and agree that any non-waivable provision of the Act
shall supersede any provision of the Agreement.

 

17.13       Entire Agreement. This Agreement constitutes the entire agreement of
the parties with respect to the subject matter hereof.

 

17.14       Benefits of Agreement; No Third-Party Rights. Except for the Lender
with respect to the Special Purpose Provisions, (i) none of the provisions of
this Agreement shall be for the benefit of or enforceable by any creditor of the
Company or by any creditor of the Members and (ii) nothing in this Agreement
shall be deemed to create any right in any Person (other than Covered Persons)
not a party hereto, and this Agreement shall not be construed in any respect to
be a contract in whole or in part for the benefit of any third Person (other
than Covered Persons). The Lender is an intended third party beneficiary of this
Agreement for the purpose of enforcing the Special Purpose Provisions.

 

17.15       Member's Rights. In addition to all other rights and remedies that a
Member may have at law and in equity, including, but not limited to, under the
Act, a Member may bring any action against the Manager, another Member and/or
the Company to enforce the terms and provisions of this Agreement, to obtain a
judgment for damages for a breach of this Agreement, and/or to cause the Manager
and/or a Member to perform its obligations under this Agreement.

 

17.16       Jurisdiction and Venue. Regardless of what venue would otherwise be
permissive or required, the Members and Managers stipulate that all actions
arising under or affecting this Agreement shall be brought in the appropriate
city and/or county courts in the City of Wilmington, State of Delaware (the
"State Courts") or the United States District Court for the District of Delaware
in the State of Delaware (the "Federal Court"), the Members and Managers
agreeing that such forums are mutually convenient and bear a reasonable
relationship to this Agreement.

 

17.17       Consent to Jurisdiction and Service of Process. The parties
irrevocably submit to the jurisdiction of the State Courts and the Federal Court
for the purpose of any suit, action, or other proceeding arising under or
affecting this Agreement. In addition to all other proper forms of service of
process, the Members and Managers hereby agree that service of process may be
accomplished by providing such service in accordance with the notice provisions
of Section 17.5.

 

17.18       Attorneys' Fees. In any action or suit arising out of this
Agreement, the prevailing party, as determined by the trier of fact, shall be
entitled to recover from the other party its reasonable attorneys' fees and
costs incurred in such action or suit. Reasonable attorneys' fees shall be based
upon such fees actually incurred at the customary hourly rates of attorneys in
the Wilmington, Delaware area for the expertise required and shall not be based
upon any statutory presumptions or rates.

 

 

 

 

17.19       Waiver of Right to Jury Trial. The Manager and Members do each
hereby waive to the fullest extent of the law their right to a jury trial in
regard to any matter, issue, dispute or other claim which arises out of this
Agreement or the transactions contemplated by this Agreement. The Manager and
each Member represent to one another that each has sought the advice of legal
counsel in waiving its right to a jury trial and makes such waiver willingly and
freely.

 

[SIGNATURES APPEAR ON THE IMMEDIATELY FOLLOWING PAGES]

 

 

 

 

COMPANY AND MANAGER SIGNATURES

 

The Company and the Manager, agreeing to be bound by the foregoing, execute this
Agreement as of the 31st day of January, 2012.

 

  COMPANY:       OAK CREST VILLAS JV, LLC       By: Madison Oak Crest, LLC,  its
Manager       By: /s/ Ryan L. Hanks   Name: Ryan L. Hanks   Title: Manager      
MANAGER:       MADISON OAK CREST, LLC       By: /s/ Ryan L. Hanks   Name: Ryan
L. Hanks   Title: Manager

 

 

 

 

MEMBER SIGNATURE

 

The undersigned Member, agreeing to be bound by the foregoing executes this
Agreement as of the 31st day of January, 2012.

 

  OCI:       OAK CREST INVESTORS, LLC       By: /s/ Ryan Hanks   Name: Ryan
Hanks   Title: Manager

 

 

 

 

MEMBER SIGNATURE

 

The undersigned Member, agreeing to be bound by the foregoing executes this
Agreement as of the 31st day of January, 2012.

 

  BR:       BR OAK CREST VILLAS, LLC       By: /s/ Jordan Ruddy   Name: Jordan
Ruddy   Title: Authorized Signatory

 

 

 

 

SCHEDULE I

 

 

Member

 

 

Units

   Membership
Interests   Class A
Membership
Interests   Class B
Membership
Interests   Initial Capital
Contribution
(cash) 

Oak Crest Investors, LLC

1600 Camden Road,

Charlotte, NC 28203

Attn. Ryan L. Hanks

   281    28.10%   0%   100%  $1,189,765.50                            

BR Oak Crest Villas, LLC

c/o Bluerock Real Estate, L.L.C.

Heron Tower

70 East 55th Street, 9th Floor

New York, NY 10022

Attn. Jordan B. Ruddy

   719    71.90%   100%   0%  $3,045,000.00                             Total 
 1,000    100%   100%   100%  $4,234,765.50 

 

 

 

 

SCHEDULE II-

2012 APPROVED ANNUAL BUDGET

 

 

 

 

EXHIBIT A

 

MONTHLY REPORTS

 

1.          Balance Sheet, including monthly comparison and comparison to year
end (if applicable).

2.          Budget Comparison (1), including month-to-date and year-to-date
variances.

3.          Detailed Income Statement, including prior 12 months.

4.          Profit and loss statement compared to Approved Annual Budget with
narrative for any large fluctuations compared to Approved Annual Budget.

5.          Trial Balance that includes mapping of the accounts to the financial
statements.

6.          Account reconciliations for each balance sheet account within the
trial balance.

7.          Detailed support for each account reconciliation including the
following:

a.           Detail Accounts Payable Aging Listing: 0-30 days, 31-60 days, 61-90
days and over 90 days.

b.           Detail Accounts Receivable/Delinquency Aging Report: 0-30 days,
31-60 days, 61-90 days, over 90 days and prepayments.

c.           Fixed asset roll-forward and support (invoices and checks) for any
new acquisition/additions and/or support for any disposals to fixed assets.
Purchases will be accounted for using Bluerock's capitalization policy.

8.          Security Deposit Activity

9.          Mortgage Statement

10.        Monthly Management Fee Calculation

11.        Monthly Distribution Calculation

12.        General Ledger, with description and balance detail

13.        Monthly Check Register including copies of all checks disbursed and
copies of cancelled checks.

14.        Market Survey, including property comparison, trends, and
concessions.

15.        Rent Roll

16.        Monthly Reporting and evidence of withdrawal, if any, of the Property
Enhancement Reserves, and any other operating reserve accounts and capital
expense reserve accounts, including, but not limited to, any calculations
evidencing shortfalls payable thereunder.

17.        Variance Report, including the following:

a.           Cap Ex Summary and Commentary

b.           Monthly Income/Expense Variance with notes

c.           Yearly Income/Expense Variance with notes

d.           Occupancy Commentary

e.           Market/Competition Commentary

f.            Rent Movement/Concessions Commentary

 

 

 

 

g.           Crime Commentary

h.           Staffing Commentary

i.            Operating Summary, with leasing and traffic reporting

j.            Other reasonable reporting, as requested (e.g. Renovation/Rehab
report)

 

(1) Budget Comparison shall include (i) an unaudited income and expense
statement showing the results of operation of the Property for the preceding
calendar month and the Fiscal Year to-date; (ii) a comparison of monthly line
item actual income and expenses with the monthly line item income and expenses
projected in the Approved Annual Budget. The balance sheet will show the cash
balances for reserves and operating accounts as of the cut-off date for such
month.

 

 

 